                                                                                        EXHIBIT
10.4
1. Shipbroker
 
N/A
EXECUTION
THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD BAREBOAT CHARTER
CODE NAME: "BARECON 89"PART 1 
 
2. Place and date: New York, NY, as of January 24, 2007
3. Owners/Place of business
Rushmore Shipping LLC
Trust Company Complex
Ajeltake Road
Ajeltake Island
Majuro, Marshall Islands MH96960
4. Bareboat charterers (Charterers)/Place of Business
Beekman Shipping Corp.
Trust Company Complex
Ajeltake Road
Ajeltake Island
Majuro, Marshall Islands MH96960
5. Vessel's name, Call Sign and Flag (Cl.9(c))
LAGUNA BELLE, Call Sign DYOZ, Philippine Bareboat Charter Registry (Panamanian
Underlying Registry)
6. Type of Vessel: Multipurpose Dry Cargo and Container
7. GRT/NRT: 19,354 / 9,614
8. When/Where built:
1996/Dalian S.B. Heavy Industries Co., Ltd
9. Total DWT (abt.) 29,516
10. Class (Cl. 9): Lloyds Register, or such other classification society
approved by Owner
11. Date of last special survey by the Vessel's classification society
May 4, 2006.
12. Further particulars of Vessel (also indicate number of months' validity of
class certificates agreed acc. to Cl. 14)
 
Gross Tonnage: 19,354.00
Net Tonnage: 9,614.00
Length: 173.19 M
Breadth: 26.00
Depth: 14.40
Class certificate validity upon redelivery: Six (6) months
 
13. Port or Place of delivery (Cl. 2)
 
Wherever located at time of Closing
 
14. Time for delivery (Cl. 3)
No later than January 31, 2007
 
15. Cancelling date (Cl.4) February 1, 2007
 
 
16. Port or Place of redelivery (Cl. 14): Worldwide in Owner’s option
 
17. Running days' notice if other than stated in Cl. 3
N/A
 
18. Frequency of dry-docking if other than stated in Cl. 9(f)
 
As per Class and flag requirements
 
19. Trading Limits (Cl. 5): Worldwide, subject to Clause 5 and Rider Clause 45
 
 
20. Charter period
84 months from the date of delivery under this Charter
 
21. Charter hire (C1. 10)
See Rider Clause 31
 
22. Rate of interest payable acc. to Cl. 10(f) and, if applicable, acc. to PART
IV. Twelve percent (12%) per annum
 
23. Currency and method of payment (Cl. 10)
 
US DOLLARS - by wire transfer
 






"BARECON 89" STANDARD BAREBOAT CHARTER
(continued)PART 1
 
 
24. Place of payment; also state beneficiary and bank account (Cl. 10). See
Schedule II
 
 
25. Bank guarantee/bond (sum and place) (Cl. 22) (optional) N/A
 
26. Mortgage(s), if any, (state whether Cl. 11(a) or (b) applies, state date of
Mortgage and name of Mortgagee(s)/Place of business) (Cl. 11). Clause 11 (b)
applies. Mortgage dated January , 2007 in favor of DVB Bank America N.V,
Zeelandia Office Park, Kaya W.F.G. Mensing 14, Curacao, Netherland Antilles.
 
27. Insurance (marine and war risks) (state value acc. to Cl. 12(f) or, if
applicable, acc. to Cl. 13(k) (also state if Cl. 13 applies): See Rider Clause
33
 
28. Additional insurance cover, if any, for Owners' account limited to (Cl.
12(b)) or, if applicable, (Cl. 13(g)). N/A
 
 
29. Additional insurance cover, if any, for Charterers' account limited to (Cl.
12(b)) or, if applicable, (Cl. 13(g))
See Rider Clause 33
 
30. Latent defects (only to be filled in if period other than stated in Cl. 2)
N/A
 
31. War cancellation (indicate countries agreed)(Cl. 24)
See Clause 24, and Rider Clause 33
 
32. Brokerage commission and to whom payable (Cl. 25)
 
N/A
 
33. Law and arbitration (state 26.1., 26.2., or 26.3. agreed, also state place
of arbitration)(Cl. 26): New York Law. New York arbitration per Clause 26.2
 
34. Number of additional clauses covering special provisions, if agreed
Rider Clauses 27 - 53
 
35. Newbuilding Vessel (indicate with "yes" or "no" whether Part III applies):
No
 
36. Name and place of Builders:
 
N/A
 
37. Vessel's Yard Building No. : N/A
 
38. Date of Building Contract : N/A
 
39. Hire/Purchase agreement (indicate with "yes" or "no" whether Part IV
applies) (optional): No
 
40. Bareboat Charter Registry (indicate with "yes" or "no" whether Part V
applies) (optional): Yes
 
41. Flag and Country of the Bareboat Charter Registry (only to be filled in if
Part V applies): Philippine Flag/Philippines
 
 
42. Country of the Underlying Registry (only to be filled in if Part V applies):
Panama
 



PREAMBLE. - It is mutually agreed that this Contract shall be performed subject
to the conditions contained in this Charter which shall include PART I, PART II
and the Rider Clauses. In the event of a conflict of conditions, the provisions
of PART I and the Rider Clauses shall prevail over those of PART II to the
extent of such conflict but no further. It is further mutually agreed that PART
III and/or PART IV and/or PART V shall only apply and shall only form part of
this Charter if expressly agreed and stated in the Boxes 35, 39 and 40. If PART
III and/or PART IV and/or PART V apply, it is further mutually agreed that in
the event of a conflict of conditions, the provisions of PART I and PART II
shall prevail over those of PART III and/or PART IV and/or PART V to the extent
of such conflict but no further.
 
 
Initials (Owners)
 
 
 
(See Execution Page)
 
RUSHMORE SHIPPING LLC
 
 
Initials (Charterers) Initials (Guarantor)
 
 
 
(See Execution Page) (See Execution Page)
 
BEEKMAN SHIPPING CORP. TBS INTERNATIONAL LIMITED
 






PART II
“BARECON 89" Standard Bareboat Charter





1.
Definitions 

In this Part II of the Charter, the following terms shall have the meanings
hereby assigned to them.
“The Owners” shall mean the person or company registered as Owners of the
Vessel.
“The Charterers” shall mean the Bareboat charterers and shall not be construed
to mean a time charterer or a voyage charterer.


2.
Delivery (not applicable to newbuilding vessels)

The Vessel shall be delivered and taken over by the Charterers at the port of
place as indicated in Box 13, in such ready berth as the Charterers may direct.
The Owners shall before and at the time of delivery exercise due diligence to
make the Vessel seaworthy and in every respect ready in hull, machinery and
equipment for service under this Charter. The Vessel shall be properly
documented at time of delivery.
The delivery to the Charterers of the Vessel and the taking over of the Vessel
by the Charterers shall constitute a full performance by the Owners of all the
Owners’ obligations under Clause 2, and thereafter the Charterers shall not be
entitled to make or assert any claim against the Owners on account of any
conditions, representations or warranties expressed or implied with respect to
the Vessel. but the Owners shall be responsible for repairs or renewals
occasioned by latent defects in the Vessel, her machinery or appurtenances,
existing at the time of delivery under the Charter, provided such defects have
manifested themselves within 18 6 months after delivery unless otherwise
provided in Box 30.


3.
Time for Delivery (not applicable in newbuilding vessels) (See Box 14)

The Vessel to be delivered not before the date indicated in Box 14 unless with
the Charterers’ consent.
Unless otherwise agreed in Box 17, the Owners to give the Charterers not less
than 30 running days= preliminary and not less than 14 days= definite notice of
the date on which the Vessel is expected to be ready for delivery.
The Owners to keep the Charterers closely advised of possible changes in the
Vessel=s position.


4.
Cancelling (not applicable to newbuilding vessels)

Should the Vessel not be delivered latest by the cancelling date indicated in
Box 15, the Charterers to have the option of cancelling this Charter. without
prejudice to any claim the Charterers may otherwise have on the Owners under the
Charter.
If it appears that the Vessel will be delayed beyond the cancelling date, the
Owners shall, as soon as they are in a position to state with reasonable
certainty the day on which the Vessel should be ready, give notice thereof to
the Charterers asking whether they will exercise their option of cancelling, and
the option must then be declared within one hundred and sixty-eight (168) hours
of the receipt by the Charterers of such notice. If the Charterers do not then
exercise their option of cancelling, the seventh day after the readiness date
stated in the Owners= notice shall be regarded as a new cancelling date for the
purpose of this Clause.


5.
Trading Limits

The Vessel shall be employed in lawful trades for the carriage of suitable
lawful merchandise within the trading limits indicated in Box 19.
The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the instruments of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent to such employment of the Insurers and complying with such
requirements as to extra premium or otherwise as the Insurers may prescribe. If
required, the Charterers shall keep the Owners and the Mortgagees advised of the
intended employment of the Vessel.
The Charterers also undertake not to employ the Vessel or suffer her employment
in any trade or business which is forbidden by the law of any country to which
the Vessel may sail or is otherwise illicit or in carrying illicit or prohibited
goods or in any manner whatsoever which may render her liable to condemnation,
destruction, seizure or confiscation.
Notwithstanding any other provisions contained in this Charter it is agreed that
nuclear fuels or radioactive products or waste are specifically excluded from
the cargo permitted to be loaded or carried under this Charter. This exclusion
does not apply to radio-isotopes used or intended to be used for any industrial,
commercial, agricultural, medical or scientific purposes provided the Owners'
prior approval has been obtained to loading thereof.




6.
Surveys (not applicable to newbuilding vessels)

Survey on Delivery and Redelivery - The Owners and Charterers shall each appoint
surveyors for the purpose of determining and agreeing in writing the condition
of the Vessel at the time of delivery and redelivery hereunder. The Owners
Charterers shall bear all expenses of the On-Survey including loss of time, if
any, and the Charterers shall bear all expenses of the Off-Survey including loss
of time, if any, at the rate of hire per day or pro rata, also including in each
case the cost of any docking and undocking, if required, in connection herewith.


7.
Inspection (See also Rider Clause 38)

Inspection - The Owners shall have the right at any time to inspect or survey
the Vessel or instruct a duly authorized surveyor to carry out such survey on
their behalf to ascertain the condition of the Vessel and satisfy themselves
that the Vessel is being properly repaired and maintained. Inspection or survey
in dry-dock shall be made only when the Vessel shall be in dry-dock for the
Charterers’ purpose. However, the Owners shall have the right to require the
Vessel to be dry-docked for inspection if the Charterers are not docking her at
normal classification intervals. The fees for such inspection or survey shall in
the event of the Vessel being found to be in the condition provided in Clause 9
of this Charter be payable by the Owners and shall be paid by the Charterers
only in the event of the Vessel being found to require repairs or maintenance in
order to achieve the condition so provided. All time taken in respect of
inspection, survey or repairs shall count as time on hire and shall form part of
the Charter period.
The Charterers shall also permit the Owners to inspect the Vessel’s log books
whenever requested and shall whenever required by the Owners furnish them with
full information regarding any casualties or other accidents or damage to the
Vessel. For the purpose of this Clause, the Charterers shall keep the Owners
advised of the intended employment of the Vessel.


8.
Inventories and Consumable Oil and Stores

A complete inventory of the Vessel’s entire equipment, outfit, appliances on
board the Vessel shall be made by the Charterers in conjunction with the Owners
on delivery and again on redelivery of the Vessel. The Owners shall at the time
of redelivery take over and pay for all bunkers, lubricating oil, water and
unbroached provisions, paints, oils, ropes and other consumable stores in the
said Vessel at the Charterers’ last invoiced prices.


9.
Maintenance and Operation

(a) The Vessel shall during the Charter period be in the full possession and at
the absolute disposal for all purposes of the Charterers and under their
complete control in every respect. The Charterers shall maintain the Vessel, her
machinery, boilers, appurtenances and spare parts in a good state of repair, in
efficient operating condition and in accordance with good commercial maintenance
practice and, except as provided for in Clause 13(1), they shall keep the Vessel
with unexpired classification of the class indicated in Box 10 and with other
required certificate in force at all times. The Charterers to take immediate
steps to have the necessary repairs done within a reasonable time, or as per
class recommendation and extensions thereof, provided always the Vessel to
remain in class, failing which the Owners shall have the right of withdrawing
the Vessel from the service of the Charterers without noting any protest and
without prejudice to any claim the Owners may otherwise have against the
Charterers under the Charter.
Unless otherwise agreed, in the event of any improvement, structural changes or
expensive new equipment becoming necessary for the continued operation of the
Vessel by reason of new class requirements or by compulsory legislation, same to
be for the Charterers’ time and expense. costing more than 5 percent of the
Vessel’s marine insurance value as stated in Box 27, then the extent, if any, to
which the rate of hire shall be varied and the ratio in which the cost of
compliance shall be shared between the parties concerned in order to achieve a
reasonable distribution thereof as between the Owners and the Charterers having
regard, inter alia, to the length of the period remaining under the Charter,
shall in the absence of agreement, be referred to arbitration according to
Clause 26.
The Charterers are required to establish and maintain financial security or
responsibility in respect of oil or other pollution damage as required by any
government, including Federal, state or municipal or other division or authority
thereof, to enable the Vessel, without penalty or charge, lawfully to enter,
remain at, or leave any port, place, territorial or contiguous waters of any
country, state or municipality in performance of this Charter without any delay.
This obligation shall apply whether or not such requirements have been lawfully
imposed by such government or division or authority thereof. The Charterers
shall make and maintain all arrangements by bond or otherwise as may be
necessary to satisfy such requirements at the Charterers sole expense and the
Charterers shall indemnify the Owners against all consequences whatsoever
(including loss of time) for any failure or inability to do so.
TOVALOP SCHEME. (Applicable to oil tank vessels only).-The Charterers are
required to enter the Vessel under the TOVALOP SCHEME or under any similar
compulsory scheme upon delivery under this Charter and to maintain her so during
the currency of this Charter.
(b) The Charterers shall at their own expense and by their own procurement man,
victual, navigate, operate, supply, fuel and repair the Vessel whenever required
during the Charter period and they shall pay all charges and expenses of every
kind and nature whatsoever incidental to their use and operation of the Vessel
under this Charter, including any foreign general municipality and/or state
taxes. The Master, officers and crew of the Vessel shall be the servants of the
Charterers for all purposes whatsoever, even if for any reason appointed by the
Owners.
Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag and bareboat charter registry or any
other applicable law.
(c) During the currency of this Charter, the Vessel shall retain her present
name as indicated in Box 5 and shall remain under and fly the flag as indicated
in Box 5, or such other flag/bareboat charter registry acceptable to Owners.
Provided, however, that the Charterers shall have the liberty to paint the
Vessel in their own colors, install and display their funnel insignia and fly
their own house flag. Painting and re-painting, installment and reinstallment to
be for the Charterers' account and time used thereby to count as time on hire.
(d) Except as permitted by Rider Clause 46, the Charterers shall make no
structural changes in the Vessel or changes in the machinery, boilers,
appurtenances or spare parts thereof without in each instance first securing the
Owners’ approval thereof. If the Owners so agree, the Charterers shall, if the
Owners so require, restore the Vessel to its former condition before the
termination of the Charter. (See Rider Clause 46)
(e) The Charterers shall have the use of all outfit, equipment, and appliances
on board the Vessel at the time of delivery, provided the same or their
substantial equivalent shall be returned to the Owners on redelivery in the same
good order and condition as when received, ordinary wear and tear excepted.
The Charterers shall from time to time during the Charter period replace such
items of equipment as shall be so damaged or worn as to be unfit for use. The
Charterers are to procure that all repairs to or replacement of any damaged,
worn or lost parts or equipment be effected in such manner (both as regards
workmanship and quality of materials) as not to diminish the value of the
Vessel. The Charterers have the right to fit additional equipment at their
expense and risk but the Charterers shall remove such equipment at the end of
the period if requested by the Owners.
Any equipment including radio equipment on hire on the Vessel at time of
delivery shall be kept and maintained by the Charterers and the Charterers shall
assume the obligations and liabilities of the Owners under any lease contracts
in connection therewith and shall reimburse the Owners for all expenses incurred
in connection therewith, also for any new equipment required in order to comply
with radio regulations.
(f) The Charterers shall dry-dock the Vessel and clean and paint her underwater
parts whenever the same may be necessary, but not less than once in every
eighteen calendar months after delivery unless otherwise agreed in Box 18.


10.
Hire (See Rider Clause 31)

(a) The Charterers shall pay to the Owners for the hire of the Vessel at the
lump sum per calendar month as indicated in Box 21 commencing on and from the
date and hour of her delivery to the Charterers and at and after the agreed lump
sum for any part of a month. Hire to continue until the date and hour when the
Vessel is redelivered by the Charterers to her Owners.
(b) Payment of Hire, except for the first and last month=s Hire, if sub-clause
(c) of this Clause is applicable, shall be made in cash without discount every
month in advance on the first day of each month in the currency and in the
manner indicated in Box 23 and at the place mentioned in Box 24.
(c) Payment of Hire for the first and last month=s Hire if less than a full
month shall be calculated proportionally according to the number of days in the
particular calendar month and advance payment to be effected accordingly.
(d) Should the Vessel be lost or missing, Hire to cease from the date and time
when she was lost or last heard of. Any Hire paid in advance to be adjusted
accordingly.
(e) Time shall be of the essence in relation to payment of Hire hereunder. In
default of payment beyond a period of five (5) Business Days, the Owners shall
have the right to withdraw the Vessel from the service of the Charterers without
noting any protest and without interference by any court or any other formality
whatsoever, and shall, without prejudice to any other claim the Owners may
otherwise have against the Charterers under the Charter, be entitled to damages
in respect of all costs and losses incurred as a result of the Charterers’
default and the ensuing withdrawal of the Vessel.
(f) Any delay in payment of Hire shall entitle the Owners to an interest at the
rate per annum as agreed in Box 22. If Box 22 has not been filled in the current
market rate in the country where the Owners have their Principal Place of
Business shall apply. stated in Rider Clause 27 and 31.


11.
Mortgage (See Rider Clause 43)

*)
(a) Owners warrant that they have not effected any mortgage of the Vessel.

      *) (b) The Vessel chartered under this Charter will be financed by a
mortgage according to the Mortgage annexed to this Charter and as stated in Box
26. By their counter-signature on the Mortgage, the Charterers undertake to have
acquainted themselves with all terms, conditions and provisions of the said
Mortgage.
The Charterers undertake that they will comply with all such instructions or
directions in regard to the employment, insurances, repairs and maintenance of
the Vessel, etc. as laid down in the Mortgage or as may be directed from time to
time during the currency of the Charter by the Mortgagee(s) in conformity with
the Mortgage.
 (c) The Owners warrant that they have not effected any mortgage(s) other than
stated in Box 26 and that they will not effect any other mortgage(s) without the
prior consent of the Charterers, such consent not to be unreasonably withheld.
*)
(Optional Clauses 11(a) and 11(b) are alternatives; indicate alternative agreed
in Box 26)



12.
Insurance and Repairs (See also Rider Clause 33)

(a) During the Charter period the Vessel shall be kept insured by the Charterers
at their expense against hull and machinery, marine, war and Protection and
indemnity risks in such form as the Owners shall in writing approve which
approval shall not be unreasonably withheld. Such hull and machinery, marine,
war and P and I insurance shall be arranged by the Charterers to protect the
interests of both the Owners and the Charterers and mortgagees (if any), and the
Charterers shall be at liberty to protect under such insurances the interests of
any managers they may appoint. All insurance policies shall be in the joint
names of the Owners and the Charterers as their interests may appear.
If the Charterers fail to arrange and keep any of the insurances provided for
under the provisions of sub-clause (a) above in the manner described therein,
the Owners shall notify the Charterers whereupon the Charterers shall rectify
the position within seven running days, failing which Owners shall have the
right to withdraw the Vessel from the service of the Charterers without
prejudice to any claim the Owners may otherwise have against the Charterers.
(a) The Charterers shall, subject to the approval of the Owners and the
Underwriters effect all insured repairs and shall undertake settlement of all
costs in connection with such repairs as well as insured charges, expenses and
liabilities (reimbursement to be secured by the Charterers from the
Underwriters) to the extent of coverage under the insurances herein provided
for.
(b) The Charterers also to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.
All time used for repairs under the provisions of sub-clause (a) of this Clause
and for repairs of latent defects according to Clause 2 above including any
deviation shall count as time on hire and shall form part of the Charter period.
(b) If the conditions of the above insurances permit additional insurance to be
placed by the parties, such cover shall be limited to the amount for each party
set out in Box 28 and Box 29, respectively. The Owners or the Charterers as the
case may be shall immediately furnish the other party with particulars of any
additional insurance effected, including copies of any cover notes or policies
and the written consent of such insurers is necessary.
(c) Should the Vessel become an actual, constructive, compromised or agreed
total loss under the insurances required under sub-clause (a) of Clause 12, all
insurance payments for such loss shall be paid to the Mortgagee, if any, in the
manner described in the Mortgage, who shall distribute the moneys between
themselves, the Owners and the Charterers according to their respective
interests. The Charterers undertake to notify the Owners and the Mortgagee, if
any, of any occurrences in consequence of which the Vessel is likely to become a
Total Loss as defined in this Clause.
(d) If the Vessel becomes an actual, constructive, compromised or agreed total
loss under the insurances arranged by the Charterers in accordance with
sub-clause (a) of this Clause, this Charter shall terminate as of the date of
such loss.
(e) The Owners shall, upon the request of the Charterers, promptly execute such
documents as may be required to enable the Charterers to abandon the Vessel to
insurers and claim a constructive total loss.
(f) For the purpose of insurance coverage against marine and war risks under the
provisions of sub-clause (a) of this Clause, the value of the Vessel is the sum
indicated in Box 27.
(g) In the event that any act of negligence of the Charterers vitiate any of the
insurance herein provided, the Charterers shall pay to the Owners all losses and
indemnify Owners against all claims and demands which would otherwise have been
covered by such insurance.
(h) P + I terms of cover to be no less favorable than the cover provided by the
UK club rule book 2001 including wreck removal provisions. Owners to be referred
to as co -assured on the certificate of entry. It is hereby warranted that the
balance of the collision liability (1/4th) is insured with a P+I Group that is a
member of the international group.
(i) War cover and risk to be no less favorable than the cover provided by the
Institute of War and Strike clause hull 1 October 1983. Owners referred as co
assured on certificate of entry. Hull and Machinery insurance cover to be as per
institute time clauses hulls and Owners referred to as co-assured on the cover
note. 


13.
Insurance, Repairs and Classification

(Optional, only to apply if expressly agreed and stated in Box 27, in which
event Clause 12 shall be considered deleted).
(a) During the Charter period the Vessel shall be kept insured by the Owners at
their expense against marine and war risks under the form of policy or policies
attached hereto. The Owners and/or insurers shall not have any right of recovery
or subrogation against the Charterers on account of loss of or any damage to the
Vessel or her machinery or appurtenances covered by such insurance, or on
account of payments made to discharge claims against or liabilities of the
Vessel or the Owners covered by such insurance. All insurance policies shall be
in the joint names of the Owners and the Charterers as their interests may
appear.
(b) During the Charter period the Vessel shall be kept insured by the Charterers
at their expense against Protection and Indemnity risks in such form as the
Owners shall in writing approve which approval shall not be unreasonably
withheld. If the Charterers fail to arrange and keep any of the insurances
provided for under the provisions of sub-clause (b) in the manner described
therein, the Owners shall notify the Charterers whereupon the Charterers shall
rectify the position within even running days, failing which the Owners shall
have the right to withdraw the Vessel from the service of the Charterers without
prejudice to any claim the Owners may otherwise have against the Charterers
without prejudice to any claim the Owners may otherwise have against the
Charterers.
(c) In the Event that any act or negligence of the Charterers shall vitiate any
of the insurance herein provided, the Charterers shall pay to the Owners all
losses and indemnify the Owners against all claims and demands which would
otherwise have been covered by such insurance.
(d) The Charterers shall, subject to the approval of the Owners or Owners'
Underwriters, effect all insured repairs, and the Charterers shall undertake
settlement of all miscellaneous expenses in connection with such repairs as well
as all insured charges, expenses and liabilities, to the extent of coverage
under the insurances provided for under the provisions of sub-clause(a) of this
Clause. The Charterers to be secured reimbursement through the Owners'
Underwriters for such expenditures upon presentation of accounts.
(e) The Charterers to remain responsible for and to effect repairs and
settlement of costs and expense incurred thereby in respect of all other repairs
not covered by the insurances and/or not exceeding any possible franchise(s) or
deductibles provided for in the insurances.
(f) All time used for repairs under the provisions of sub-clause (d) and (e) of
this Clause and for repairs of latent defects according to Clause 2 above,
including any deviation, shall count as time on hire and shall form part of the
Charter period.
The Owners shall not be responsible for any expense as are incident to the use
and operation of the Vessel for such time as may be required to make such
repairs.
(g) If the conditions of the above insurances permit additional insurance to be
placed by the parties such cover shall be limited to the amount for each party
set out in Box 28 and Box 29, respectively. The Owners of the Charterers as the
case may be shall immediately furnish the other party with particulars of any
additional insurance effected, including copies of any cover notes or policies
and the written consent of the insurers of any such required insurance in any
case where the consent of such insurers is necessary.
(h) Should the Vessel become an actual, constructive, compromised or agreed
total loss under the insurances required under sub-clause (a) of this Clause,
all insurance payments for such loss shall be paid to the Owners, who shall
distribute the moneys between themselves and the Charterers according to their
respective interests.
(i) If the Vessel becomes an actual, constructive, compromised or agreed total
loss under the insurances arranged by the Owners in accordance with sub-clause
(a) of this Clause, this Charter shall terminate as of the date of such loss.
(j) The Charterers shall upon the request of the Owners, promptly execute such
documents as may be required to enable the Owners to abandon the Vessel to
Insurers and claim a constructive total loss.
(k) For the purpose of insurance coverage against marine and war risks under the
provisions of sub-clause (a) of this Clause, the value of the Vessel is the sum
indicated in Box 27.
(l) Notwithstanding anything contained in Clause 9(a), it is agreed that under
the provisions of Clause 13, if applicable, the Owners shall keep the Vessel
with unexpired classification in force at all times during the Charter period.


14.
Redelivery (See also Rider Clause 49)

Unless the Charterers exercise the Call Option in accordance with Rider Clause
42, the Charterers shall at the expiration of the Charter period redeliver the
Vessel at a safe and ice-free port or place as indicated in Box 16. The
Charterers shall give the Owners not less than 30 running days’ preliminary and
not less than 14 days’ definite notice of expected date, range of ports of
redelivery or port or place of redelivery. Any changes thereafter in Vessel’s
position shall be notified immediately to the Owners.
Should the Vessel be ordered on a voyage by which the Charter period may be
exceeded the Charterers to have the use of the Vessel to enable them to complete
the voyage, provided it could be reasonably calculated that the voyage would
allow redelivery about the time fixed for the termination of the Charter.
The Vessel shall be redelivered to the Owners in the same or as good structure,
state, condition and class as that in which she was delivered, fair wear and
tear not affecting class excepted.
The Vessel upon redelivery shall have her survey cycles up to date and class
certificates valid, without condition or recommendation of class, as at the time
of delivery,for at least the number of months agreed in Box 12.


15.
Non-Lien and Indemnity

The Charterers will not suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents, which might have priority over the
title and interest of the Owners in the Vessel or the lien of the Mortgage on
the Vessel. In addition, the Charterers acknowledge and agree that any lien on
the Vessel they may now or hereafter have is and shall be subject and
subordinate to the lien of the Mortgage on the Vessel.
The Charterers further agree to fasten to the Vessel in a conspicuous place and
to keep so fastened during the Charter period a notice reading as follows:
“Neither Filscan Shipping Inc., nor Beekman Shipping Corp., nor any Charterer,
nor the Master has any right, power or authority to create, incur or permit to
be imposed on the Vessel any lien whatsoever.”
The Charterers shall indemnify and hold the Owners harmless against any lien of
whatsoever nature arising upon the Vessel during the Charter period while she is
under the control of the Charterers, and against any claims against the Owners
arising out of or in relation to the operation of the Vessel by the Charterers.
Should the Vessel be arrested by reason of claims or liens arising out of her
operation hereunder by the Charterers, the Charterers shall at their own expense
take all reasonable steps to secure that within a reasonable time the Vessel is
released and at their own expense put up bail to secure release of the Vessel.


16.
Lien

The Owners to have a lien upon all cargoes and sub-freights belonging to the
Charterers and any Bill of Lading freight for all claims under this Charter, and
the Charterers to have a lien on the Vessel for all moneys paid in advance and
not earned, subject and subordinate to the lien of the Mortgage on the Vessel.


17.
Salvage

All salvage and towage performed by the Vessel shall be for the Charterers’
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.


18.
Wreck Removal

In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnify the Owners against any sums whatsoever which the
Owners shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation.


19.
General Average

General Average, if any, shall be adjusted according to the York-Antwerp Rules
1994 or any subsequent modification thereof current at the time of the casualty.
The Charter Hire not to contribute to General Average.


20.
Assignment and Sub-Demise (See Rider Clause 45)

The Charterers shall not assign this Charter nor sub-demise the Vessel except
with the prior consent in writing of the Owners which shall not be unreasonably
withheld and subject to such terms and conditions as the Owners shall approve.


21.
Bills of Lading

The Charterers are to procure that all Bills of Lading issued for carriage of
goods under this Charter shall contain a Paramount Clause incorporating any
legislation relating to Carrier's liability for cargo compulsorily applicable in
the trade; if no such legislation exists, the Bills of Lading shall incorporate
the United States Carriage of Goods by Sea Act. The Bills of Lading shall also
contain the amended New Jason Clause and the Both-to-Blame Collision Clause. 
The Charterers agree to indemnify the Owners against all consequences or
liabilities arising from the Master, officers or agents signing Bills of Lading
or other documents.


22.
Bank Guarantee

The Charterers undertake to furnish, before delivery of the Vessel, a first
class bank guarantee or bond in the sum and at the place as indicated in Box 25
as guarantee for full performance of their obligations under this Charter.
(Optional, only to apply if Box 25 filled in)


23.
Requisition/Acquisition (See Rider Clause 44)

In the event of the Requisition for Hire of the Vessel by any governmental or
other competent authority (hereinafter referred to as ARequisition for Hire@)
irrespective of the date during the Charter period when ARequisition for Hire@
may occur and irrespective of the length thereof and whether or not it be for an
indefinite or a limited period of time, and irrespective of whether it may or
will remain in force for the remainder of the Charter period, this Charter shall
not be deemed thereby or thereupon to be frustrated or otherwise terminated and
the Charterers shall continue to pay the stipulated hire in the manner provided
by this Charter until the time when the Charter would have terminated pursuant
to any of the provisions hereof always provided however that in the event of
ARequisition for Hire@ any Requisition Hire or compensation received or
receivable by the Owners shall be payable to the Charterers during the remainder
of the Charter period or the period of the ARequisition for Hire@ whichever be
the shorter.
The Hire under this Charter shall be payable to the Owners from the same time as
the Requisition Hire is payable to the Charterers.
(b) In the event of the Owners being deprived of their ownership in the Vessel
by any Compulsory Acquisition of the Vessel or requisition for title by any
governmental or other competent authority (hereinafter referred to as
ACompulsory Acquisition@) then, irrespective of the date during the Charter
period when ACompulsory Acquisition@ may occur, this Charter shall be deemed
terminated as of the date of such ACompulsory Acquisition.@ In such event
Charter Hire to be considered as earned and to be paid up to the date and time
of such ACompulsory Acquisition.@


24.
War

(a) The Vessel unless the consent of the Owners be first obtained not to be
ordered nor continue to any place or on any voyage not be used on any service
which will bring her within a zone which is dangerous as the result of any
actual or threatened act of war, war, hostilities, warlike operations, acts of
piracy or of hostility or malicious damage against this or any other vessel or
its cargo by any person, body or State whatsoever revolution, civil war, civil
commotion or the operation of international law, nor be exposed in any way to
any risks or penalties whatsoever consequent upon the imposition of Sanctions,
nor carry any goods that may in any way expose her to any risks of seizure,
capture, penalties or any other interference of any kind whatsoever by the
belligerent or fighting powers or parties or by any Government or Ruler.
(b) The Vessel to have liberty to comply with any orders or directions as to
departure, arrival, routes, ports of call, stoppages, destination, delivery or
in any other wise whatsoever given by the Government of the nation under whose
flag the Vessel sails or any other Government or any person (or body) acting or
purporting to act with the authority of such Government or by any committee or
person having under the terms of the war risks insurance on the Vessel the right
to give any such orders or directions.
(c) In the event of outbreak of war (whether there be a declaration of war or
not) between any two or more of the countries as stated in Box 31, both the
Owners and the Charterers shall have the right to cancel this Charter whereupon
the Charterers shall redeliver the Vessel to the Owners in accordance with
Clause 14, if she has cargo on board after discharge thereof at destination or
if debarred under this Clause from reaching or entering it at a near open and
safe port as directed by the Owners, or if she has no cargo on board, at the
port at which she then is or if at sea at a near open and safe port as directed
by the Owners, in all cases hire shall continue to be paid in accordance with
Clause 10 and except as aforesaid all other provisions of this Charter shall
apply until redelivery.


25.
Commission 

The Owners to pay a commission at the rate indicated in Box 32 to the Brokers
named in Box 32 on any Hire paid under the Charter but in no case less than is
necessary to cover the actual expenses of the Brokers and a reasonable fee for
their work. If the full Hire is not paid owing to breach of Charter by either of
the parties the party liable therefor to indemnify the Brokers against their
loss of commission.   Should the parties agree to cancel the Charter, the Owners
to indemnify the Brokers against any loss of commission but in such case the
commission not to exceed the brokerage on one year's Hire.


26.
Law and Arbitration

*)
26.1. This Charter shall be governed by English law and any dispute arising out
of this Charter shall be referred to arbitration in London, one arbitrator being
appointed by each party, in accordance with the Arbitration Acts 1950 and 1979
or any statutory modification or re-enactment thereof for the time being in
force. On the receipt by one party of the nomination in writing of the other
party's arbitrator, that party shall appoint their arbitrator within fourteen
days, failing which the decision of the single Arbitrator appointed shall apply.
If two Arbitrators properly appointed shall not agree they shall appoint an
umpire whose decision shall be final.

*) 26.2 Should any dispute arise out of this Charter, the matter in dispute
shall be referred to three persons at New York, one to be appointed by each of
the parties hereto and the third by the two so chosen their decision or that of
any two of them shall be final, and for purposes of enforcing any award this
agreement may be made a rule of the court.
The arbitrators shall be members of the Society of Maritime Arbitrators Inc. of
New York and the proceedings shall be conducted in accordance with the rules of
the Society. 
*)
26.3. Any dispute arising out of this Charter shall be referred to arbitration
at the place indicated in Box 33, subject to the law and procedures applicable
there.

*)
26.3. Any dispute arising out of this Charter shall be referred to arbitration
at the place indicated in Box 33, subject to the law and procedures applicable
there.



26.4. If Box 33 in Part I is not filled in, sub-clause 26.1 of this Clause shall
apply.


*)
26.1, 26.2 And 26.3 are alternatives: indicate alternative agreed in Box 33.

 


EXECUTION
 
M/V LAGUNA BELLE - C/P DATED AS OF JANUARY 24, 2007
 
RIDER CLAUSES 27 - 53
 
Clause 27 - Names and Definitions
 
(1) Names:
 
Rushmore Shipping LLC, a limited liability company duly formed and validly
existing under the laws of the Republic of the Marshall Islands, with its
registered address located at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 (“Rushmore”, and sometimes referred to
as “Owner”, and together with Adirondack as defined herein, “Owners”).
 
Adirondack Shipping LLC, a limited liability company duly formed and validly
existing under the laws of the Republic of the Marshall Islands, with its
registered address located at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 (“Adirondack”).
 
Beekman Shipping Corp., a corporation duly organized and validly existing under
the laws of the Republic of the Marshall Islands, with its registered address
located at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 (“Beekman”, and sometimes referred to as “Charterer”,
and together with Fairfax as defined herein, “Charterers”).
 
Fairfax Shipping Corp., a corporation duly organized and validly existing under
the laws of the Republic of the Marshall Islands, with its registered address
located at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 (“Fairfax”).
 
TBS International Limited, a corporation duly organized and validly existing
under the laws of the British Overseas Territory of Bermuda, with its registered
address located at Suite 306, Commerce Building, One Chancery Lane, Hamilton HM
12 Bermuda (“TBS” and sometimes referred to as “Guarantor”).


Filscan Shipping, Inc., a corporation duly organized and validly existing under
the laws of the Republic of the Philippines, with its registered address located
at 2nd Floor, Harbor Center II, South Harbor, Port Area, Manila, Philippines
(“Filscan”).
 
DVB Bank America N.V., Zeelandia Office Park, Kaya W.F.G. Mensing 14, Curacao,
Netherland Antilles, its successors and assigns, as mortgagee (the “Mortgagee”)
in respect of a first priority Panamanian naval mortgage over the Vessel to be
granted by the Owner at the time of Closing in favor of the Mortgagee.


Roymar Ship Management, Inc., a corporation duly organized and validly existing
under the laws of the State of New York , with an office and place of business
located at 455 Central Park Avenue, Scarsdale, New York 10583 (the “Technical
Manager”, and together with the Commercial Manager as defined herein, the
“Managers”).
 
TBS Shipping Services Inc., a corporation duly organized and validly existing
under the laws of the State of New York, with an office and place of business
located at 612 East Grassy Sprain Road, Yonkers, New York 10710 (the “Commercial
Managers”).
 
(2) Definitions:
 
In this Charter,
 
“Bareboat Charter Registry” means the bareboat registration of the Vessel in
accordance with the laws of the Republic of the Philippines, or such other
jurisdiction acceptable to the Owner. The Vessel shall be bareboat registered in
the name of Filscan, or such other entity acceptable to the Owner.
 
“Business Day” means a day on which dealings are carried out in the London
Interbank Market and which is also a day on which commercial banks are not
authorized or required to close in New York, New York, Curacao, Netherlands
Antilles or Frankfurt, Germany.
 
“Charter” means this bareboat charter party.
 
“Charterer” means Beekman.
 
“Charterers” means Charterer and Fairfax.
 
“Charters” means this Charter and the SEMINOLE PRINCESS Charter as defined
herein.
 
 “Charter Hire" has the meaning set out in Clause 31.
 
"Charter Party Guarantee" means the guarantee made by the Guarantor in favor of
the Owner, of the due and correct performance of all of the Charterer’s
obligations herein, as set forth in Clause 53 and made a part of this Charter.
 
"Charter Period" means the period described in Clause 29.
 
"Charterparty Event of Default" means any of those events listed in Clause 40.
 
“Charter Party Obligations” means each and every obligation, responsibility,
duty, commitment, covenant and undertaking of the Charterer and Guarantor under
this Charter.
 
"Classification Society" means Lloyd’s Register or such other classification
society as is acceptable to the Owners, such acceptance not to be unreasonably
withheld.
 
“Closing” shall refer to the simultaneous Delivery under the MOA and the Charter
on a date to be mutually agreed between Owners and Charterers, but not later
than January 31 , 2007.
 
“Commitments” has the meaning set out in Clause 28(4).
 
“Default Rate” means twelve percent (12%) per annum.
 
“Delivery” with reference to the MOA means the transfer of title to the Owner
from the Seller on the Delivery Date, and with reference to the Charter shall
have the meaning set forth in Clause 2 herein.
 
"Delivery Date" means the date and time on which the Vessel is simultaneously
delivered to the Owner under the MOA, and by the Owner to the Charterer under
the Charter.
 
“Filscan Charter” means the sub-bareboat charter party entered into between the
Charterer and Filscan covering the Vessel, for the purpose of effecting the
Bareboat Charter Registry.
 
"Guarantor" means TBS.
 
“ISM Code” means in relation to its application to the Charterer, the Managers,
the Vessel and its operation, the International Safety Management Code
(including the guidelines on its implementation) adopted by the International
Maritime Organization (“IMO”) as Resolution A.741(18) and Resolution A.913(22)
(superseding Resolution A.788(19)) (and the terms “Safety Management
Certificate” and “Document of Compliance” have the same meanings as are given to
them in the ISM Code).
 
“ISPS Code” means in relation to its application to the Charterer, the Managers,
the Vessel and its operation, the International Ship and Port Facility Security
Code constituted pursuant to resolution A.924(22) of the IMO adopted by a
Diplomatic Conference of the IMO on Maritime Security on 13 December 2002 and
now set out in Chapter XI-2 of the Safety of Life at Sea Convention (SOLAS) 1974
(as amended), (and the term “ISPS Certificate” has the same meaning as is given
to it in the ISPS Code).
 
"Insurances" means the insurances (or in the singular, “Insurance”) which the
Charterer covenants in this Charter to arrange and maintain in respect of the
Vessel, as set forth in Clause 33.
 
“Memorandum of Three-Party Agreement” means the Memorandum of Agreement dated
January 15, 2007 made among the Charterer, Filscan Shipping Inc. and Pacific Rim
Shipping Corp.
 
"MOA" means the memorandum of agreement dated as of January 24, 2007, made
between the Owner, as buyer, and the Charterer, as seller, covering the sale of
the Vessel.
 
“MOAs” means the MOA, and the SEMINOLE PRINCESS MOA.
 
“Managers" means Roymar Ship Management, Inc., as Technical Manager, and TBS
Shipping Services, Inc., as Commercial Manager, or such other entities approved
by the Owner.
 
“Mortgage” means the first preferred ship mortgage over the Vessel granted by
the Owner in favor of the Mortgagee.
 
“Mortgages” means the Mortgage, and the first preferred ship mortgage over the
SEMINOLE PRINCESS granted by Adirondack in favor of the Mortgagee.
 
"NSP" means the net proceeds of any sale of the Vessel received by the Owners
after deduction of any costs incurred by the Owners in connection with such
sale.
 
“Owner” means Rushmore.
 
“Owners” means the Owner and Adirondack.
 
“Redelivery Date” shall have the meaning set forth in Clause 29.
 
"Seller" means Beekman.
 
"Sellers" means the Seller and Adirondack.
 
“SEMINOLE PRINCESS Charter” means the bareboat charter party entered into
between Adirondack, as owner, and Fairfax, as charterer, covering the M/V
SEMINOLE PRINCESS.
 
“SEMINOLE PRINCESS MOA” means the memorandum of agreement dated as of January
24, 2007, made between Adirondack, as buyer, and Fairfax, as seller, covering
the sale of the M/V SEMINOLE PRINCESS.
 
“TBS Group” refers to any entity that is owned or controlled by the Guarantor,
including but not limited to the Charterers.
 
“Total Loss” shall have the meaning set forth in Clause 44.
 
“Underlying Registry” means the registration of the Vessels in the name of the
respective Owners in accordance with the laws of the Republic of Panama.
 
“Vessel” means the M/V LAGUNA BELLE.
 
“Vessels” means the Vessel and the M/V SEMINOLE PRINCESS.
 
Clause 28. MOA and Charter Party; Conditions Precedent.
 
(1) The Owner’s obligation to charter the Vessel to the Charterer hereunder is
conditional upon Delivery of the Vessel to the Owner by the Charterer pursuant
to the MOA.
 
(2) Subject to the Vessel being delivered to and taken over by the Owner
pursuant to the MOA, the Charterer shall forthwith be deemed to have
simultaneously taken Delivery of the Vessel under this Charter.
 
(3) The Owner commits to purchase the Vessel under the MOA and to deliver the
Vessel under the Charter, subject to the following conditions precedent:
 

(a)  
The execution and delivery of the separate, valid and binding MOAs (on NSF ’93)
in form and substance acceptable to the Owners.

 

(b)  
The execution and delivery of the separate, valid and binding Charters (on
Barecon ’89) in form and substance acceptable to the Owners, and guaranteed by
the Guarantor.

 

(c)  
All conditions precedent have been satisfied with respect to any document,
action or performance as may be required of the Charterers and Guarantor,
respectively, as set forth herein or on Schedule III.

 

(d)  
Copies of the Charterers’ and Guarantor’s constitutional documents, and each
amendment thereto, certified as of a date reasonably near the date of the
Closing by the president or secretary of such party as being a true and correct
copy thereof.

 

(e)  
Originals of the following, in form and substance satisfactory to the Owners,
have been delivered to the Owners:

 

(i)  
certificates of each of the Charterers and Guarantor dated as of a date
reasonably near the date of the Closing, certifying that each is duly
incorporated and in goodstanding under the laws of such party’s jurisdiction of
incorporation.

 

(ii)  
resolutions of the directors and shareholders of each of the Charterers, and
resolutions of the directors of the Guarantor (x) approving the transactions
contemplated by MOAs and the Charters; (y) authorizing the execution of the MOAs
and the Charters to which each is a party (or to be a party), and such other
documents, notices and consents as may be necessary in connection therewith; (z)
authorizing named officers or attorneys-in-fact to execute such documents,
together with such other documents, notices and consents as may be necessary or
desirable to carry out the transactions contemplated by such resolutions,

 
in each case certified as of a date reasonably near the date of the Closing by
the president or the secretary of such party as being duly adopted, and copies
of such documents being true and correct copies thereof.
 

(iii)  
The original of any power of attorney under which the MOAs, Charters and any
other documents in connection therewith is to be executed on behalf of each of
the Charterers and Guarantor to which each is a party (or to be a party).

 

(iv)  
Copies of the management agreements between Charterers and the Managers.

 

(v)  
Copies of all consents which the Charterer and/or the Guarantor requires to
enter into, or make any payment or perform any of its obligations under or in
connection with the transactions contemplated by this Charter, each certified as
of a date reasonably near the date of the Closing by the president or the
secretary (or equivalent officer) of such party as being a true and correct copy
thereof, or certification by such president or secretary (or equivalent officer)
that no such consents or approvals are required.

 

(vi)  
A copy of the Filscan Charter, certified as of a date reasonably near the date
of the Closing by the president or the secretary (or equivalent officer) of the
Charterer as being a true and correct copy thereof, such charter to be in form
and substance acceptable to the Owner.

 

(vii)  
A bringdown certificate by each of the Charterers and the Guarantor in
accordance with Schedule III hereto.

 

(f)  
evidence in form and substance satisfactory to the Owners and the Mortgagee
that:

 

(i)  
The Vessels are insured in accordance with Clause 33 with insurers acceptable to
the Owners;

 

(ii)  
The Vessels are classed in the highest classification and rating for vessels of
the same age and type with a classification society acceptable to the Owners
which shall be established by means of a confirmation of class certificate;

 

(iii)  
At the Closing under the respective MOAs and Charters, the Vessels are properly
registered: (x) in the name of the respective Owners under the Underlying
Registry, and (y) in the name of Filscan under the Bareboat Charter Registry,
with such approvals and consents as may be required by the Underlying Registry;
such registrations to be free of all liens and encumbrances save for the lien of
the respective Mortgages.

 

(iv)  
The Vessels are managed by the Managers, or such other managers acceptable to
the Owners, and a copy of the Technical Manager’s ISM Document of Compliance,
the ISM Safety Management Certificate of each Vessel, the ISM ISPS Certificate
of each Vessel, and the identification of the ISM Responsible Person(s) is
provided to the Owners.

 

(v)  
The Charterers and the Guarantor are in good standing in their respective
jurisdictions of incorporation, and all necessary corporate action has been
taken on the part of the Charterers and Guarantor, authorizing the execution,
delivery and performance of the MOAs and Charters, as applicable.

 

(g)  
There shall have been no material adverse change, as determined in the Owners’
sole discretion, with respect to:

 

(i)  
Each Charterer’s ability to perform its obligations under the respective
Charters.

 

(ii)  
The Guarantor’s ability to perform its obligations under the guaranty provisions
of the Charters;

 

(iii)  
The business, property, assets, liabilities, operations and financial condition
of the Charterers and the Guarantor taken as a whole.

 

(iv)  
The condition of the Vessels.

 

 
              (h)  
  The Owners shall have received: (i) such additional documents and agreements
as may be required by the Owners and the Mortgagee; (ii) the opinions of
counsel for the Charterers and Guarantor in form and substance satisfactory to
Owners.

 
(4) Subject to satisfaction of the conditions precedent set forth in Section (3)
above, the Owner shall complete the purchase and take Delivery of the Vessel
under the MOA, and thereby make Delivery under the Charter (the “Commitments”),
provided the Closing occurs simultaneously with the closing under the SEMINOLE
PRINCESS MOA and SEMINOLE PRINCESS Charter .
 
(5) At the time of Closing, the Charterer and the Owner shall execute a Protocol
of Delivery and Acceptance to record the date, time and place of delivery of the
Vessel under the Charter, and the Charterer shall obtain the following documents
and provide copies to the Owner:
 
(a) The delivery documents under the MOA;
 
(b) The Provisional Certificate of Registry of the Vessel and Radio License in
the Owner’s name.
 
(c) The ISM Safety Management Certificate;
 
(d) The ISM ISPS Certificate
 
Clause 29. Charter Period and Redelivery Date.
 
The Charter Period shall commence on the Delivery Date and shall continue,
subject to the terms of this Charter, for a period of Eighty-Four (84) months
therefrom, or such other date as may be agreed in accordance with the terms of
this Charter (the “Redelivery Date”).
 
Clause 30.  
Delivery and Acceptance.

 
(1) The Owner will give and the Charterer will take Delivery of the Vessel under
the Charter as is where is on the Delivery Date. The Charterer acknowledges and
agrees that the Owner makes no representation or warranty, express or implied,
statutory or otherwise, and no term or condition, as to title, seaworthiness,
merchantability, condition, design, operation, performance or capacity of the
Vessel, or fitness for use or eligibility of the Vessel for any particular trade
or operation, or any other such matter whatsoever. The Vessel will be accepted
by the Charterer without any claim for defects, faults, deficiencies or errors
of description, and without any allowance or abatement in any circumstances for
such defects faults, deficiencies or errors of description, and the Charterer
waives any and all of its rights in connection therewith. The Owner and the
Charterer hereby agree that the delivery of the Vessel to and acceptance by the
Owner under the MOA shall constitute Delivery of the Vessel to the Charterer
under the Charter, and shall constitute conclusive proof that for purposes of
any obligation and responsibility of the Owner under this Charter or in
connection herewith, that the Vessel is at the time of delivery seaworthy, in
good order and repair, and without defect, whether or not discoverable by the
Charterer or not, and free and clear of all encumbrances, mortgages, charges,
liens and any other debt of whatsoever nature, save for the Mortgage.
 
(2) Without prejudice to the foregoing, the on-hire survey referred to in Clause
6 hereof is solely for the purpose of ascertaining and documenting the condition
of the Vessel at the time of Delivery for purposes of comparison with the
condition of the Vessel at the time of Redelivery.
 
Clause 31. Charter Hire
 
(1) The Charterer shall pay to the Owner for the hire of the Vessel monthly
Charter Hire in United States currency, at the rates set forth below, commencing
on and from the Delivery Date. Hire to continue until the date and hour when the
Vessel is redelivered by the Charterer:
 
(a) Months 1 - 24: $10,500 per day Charter Hire.
 
(b) Months 25 - 36:  $10,000 per day Charter Hire
 
(c) Months 37 - 84: $7,350 per day Charter Hire
 
(2) The first payment of Charter Hire shall be made on the Delivery Date, and if
such date is not the first day of a month, it shall be in an amount equal to the
daily rate set out in section (1)(a) above, multiplied by the number of days
remaining in that month and thereafter shall be paid monthly in advance on the
first day of each subsequent month;
 
(3) The payment of Charter Hire shall be made in cash without discount,
withholding, deduction, counterclaim or set off and time shall be of the
essence. Charter Hire is to be paid to Owner’s nominated bank account, or as
otherwise instructed by Owner. Any amount of Charter Hire which is not paid on
the due date shall attract interest at the rate per annum at the Default Rate.
 
(4) The Charterer's obligation to pay Charter Hire and perform its obligations
under this Charter shall be absolute and unconditional and shall not be affected
by any contingency whatsoever, including but not limited to:
 

(a)  
any unavailability of the Vessel for any reason including but not limited to
requisition, or any prohibition or interpretation of or other restriction
against the Charterer’s or any other person's use, operation or possession of
the Vessel, any interference with such use, operation or possession or failure
to deliver any part of the Vessel or any lack or invalidity of title or any
other defect in the title, registration, seaworthiness, merchantability,
suitable or satisfactory quality, fitness for any purpose, condition, design or
operation of any kind or nature of the Vessel or the eligibility of the Vessel
for any particular use or trade or for want of registration or the absence or
withdrawal of any permit, license, authorization, consent, approval or other
documentation required under the applicable law of any relevant jurisdiction for
the ownership, chartering, use, operation or location of the Vessel, or any
damage to the Vessel or any part thereof;

 

(b)  
any insolvency, bankruptcy, winding-up, administration, reorganization,
reconstruction, arrangement, readjustment or rescheduling of debt, dissolution,
liquidation or similar proceedings by or against the Charterer;

 

(c)  
any invalidity or unenforceability or lack of due authorization of, or other
defect in, this Charter or any particular provision hereof or thereof including
but not limited to the Vessel being held to be the property of the Charterer or
any person other than the Owner or any incapacity, disability or defect in the
powers of the Charterer.

 
Clause 32. Sellers’ Credit.


At the Closing, the Charterer shall credit the Owner in the sum of US $2,750,000
in respect of the purchase price under the MOA (the “Seller’s Credit”), which
amount shall be held as an obligation of the Owner on the Owner’s books, in
accordance with the following terms:


(1) The Seller’s Credit shall be non-interest bearing, and unsecured.


(2) Subject to sub-section (3) below, the Seller’s Credit shall be repaid to the
Charterer in a lump sum at the expiration of the Charter Period.


(3) If upon a Charterparty Event of Default the Owner exercises its right to
terminate the Charter in accordance with Section 41, the Owner’s obligation to
repay the Seller’s Credit shall be discharged and released, the satisfaction of
which shall be deemed damages, and there shall be no further obligation or
requirement on the part of the Owner to account for the Sellers’ Credit.


Clause 33. Insurances and Insurance Covenants.
 
(1) General. The Charterer undertakes with the Owner and the Mortgagee to comply
with the following provisions of this Clause 33 at all times during the Charter
Period, and until all Charter Party Obligations have been fulfilled and
satisfied.
 
(2) Maintenance of Insurances. The Charterer shall keep the Vessel insured at
its own expense against:
 
(a)     fire and usual marine risks (including hull and machinery and excess
risks);
 
(b)     war risks;
 

 
(c)
 protection and indemnity risks (including pollution risks and freight,
demurrage and defense cover); and

 

 
(d)
 any other risks against which the Owner may advise, having regard to practices
and other circumstances prevailing at the relevant time, and with the
Charterer’s  consent, such consent not to be unreasonably withheld, that it
would be reasonable for the Charterer to insure, as specified by the Owner by
notice to the Charterer.

 
(3) Terms of obligatory Insurances. The Charterer shall effect such insurances:
 
(a)  in Dollars;
 

 
(b)
in the case of fire and usual marine risks and war risks, in an amount on the
day of Closing on an agreed value basis of thirty million dollars
(US$30,000,000), as such amount may be increased at the request of the Charterer
following the Conversion Work;

 

 
(c)
in the case of oil pollution liability risks, for an aggregate amount equal to
the highest level of cover from time to time available under basic protection
and indemnity club entry and the international marine insurance market;

 

 
(d)
in relation to protection and indemnity risks in respect of the full tonnage of
the Vessel;

 
(e)  on approved terms; and
 

 
(f)
through well known marine insurance brokers and with insurance companies and/or
underwriters with a Standard & Poor’s Rating of not less than A- or, in the case
of war risks and protection and indemnity risks, in approved war risks and
protection and indemnity risks associations, and without prejudice to the
Charterer’s obligation to obtain the prior approval of the Owner, at all times
with reputable international brokers, companies, underwriters and mutual
insurance associations.

 
(4) Further protections. In addition to the terms set out in Section (3) above,
the Charterer shall procure that the Insurances shall:
 

 
(a)
if so required by the Owner (i) except in relation to risks referred to in
Section (2)(c), name (or be amended to name) the Mortgagee and Owner as
additional named assureds for their rights and interests, warranted no
operational interest and with full waiver of rights of subrogation against the
Mortgagee and Owner, and (ii) in relation to risks referred to in Section
(2)(c), name (or be amended to name) the Mortgagee and Owner as co-assureds or
co-assureds under a misdirected arrows clause, but in all cases without the
Mortgagee and Owner thereby being liable to pay (but having the right to pay)
premiums, calls or other assessments in respect of such insurance;

 

 
(b)
name the Mortgagee as loss payee in accordance with the loss payable clause
referred to in Section (6)(b) below and with such directions for payment as the
Mortgagee may specify;

 

 
(c)
provide that all payments by or on behalf of the insurers under the Insurances
to the Mortgagee shall be made without set-off, counterclaim or deductions or
condition whatsoever;

 

 
(d)
provide (on a reasonable efforts basis) that the insurers shall waive, to the
fullest extent permitted by applicable law, their entitlement (if any) (whether
by statute, common law, equity, or otherwise) to be subrogated to the rights and
remedies of the Mortgagee and Owner in respect of any rights or interests
(secured or not) held by or available to the Mortgagee under the Mortgage, until
the liabilities set forth in the Mortgage shall have been fully repaid and
discharged, except that the insurers shall not be restricted by the terms of
this paragraph (d) from making personal claims against persons (other than the
Mortgagee and Owner) in circumstances where the insurers have fully discharged
their liabilities and obligations under the relevant Insurances;

 

 
(e)
provide that such Insurances shall be primary without right of contribution from
other insurances which may be carried by the Mortgagee or Owner;

 
(f)  provide that the Mortgagee may make proof of loss if the Charterer fails to
do so;
 

 
(g)
provide that if any such Insurances are cancelled, or if any substantial change
is made in the coverage which adversely affects the interest of the Mortgagee or
Owner, or if any of the Insurances are allowed to lapse for non-payment of
premium, such cancellation, charge or lapse shall not be effective with respect
to the Mortgagee and Owner for 14 days (or 7 days in the case of war risks)
after receipt by the Mortgagee and Owner of prior written notice from the
insurers of such cancellation, change or lapse; and

 

 
(h)
apply all sums receivable under the Insurances (other than in respect of a Total
Loss and any Major Casualty, which shall be payable to the Mortgagee in
accordance with the provisions of the Insurance Assignment) as are paid to the
Charterer for the purpose of making good the loss and fully repairing all damage
in respect of which such sums shall have been received.

 
(5) Renewal of Insurances. The Charterer shall:
 
(a)  at least 14 days before the expiry of any obligatory insurance effected by
it:
 

 
(i)
notify the Owner of (1) the brokers (or other insurers) and any protection and
indemnity or war risks association through or with whom the Charterer proposes
to renew that insurance and (2) the proposed terms of renewal; and

 

 
(ii)
obtain the consent of the Owner, such consent not to be unreasonably withheld,
to the matters referred to in paragraph (i) above;

 

 
(b)
at least 7 days before the expiry of any Insurance effected by it, renew the
Insurance in accordance with the Owner’s approval pursuant to paragraph (a)(ii)
above; and

 

 
(c)
procure that the approved brokers and/or the war risks and protection and
indemnity associations with which such a renewal is effected shall notify the
Mortgagee and the Owner in writing of the terms and conditions of the renewal
promptly after the renewal.

 
(6) Copies of policies; letters of undertaking. The Charterer shall ensure that
all approved brokers provide the Mortgagee (with copy to Owner) with pro forma
copies of all policies relating to the Insurances which they are to effect or
renew and of a letter or letters of undertaking in a form required by the
Mortgagee including undertakings by the approved brokers that:
 

 
(a)
they will have endorsed on each policy, immediately upon issue, a loss payable
clause and a notice of assignment in such form as the Mortgagee may require and
complying with the provisions of Section (4);

 

 
(b)
they will hold such policies, and the benefit of such Insurances, to the order
of the Mortgagee in accordance with the said loss payable clause;

 

 
(c)
they will advise the Mortgagee and Owner immediately of any material change to
the terms of the Insurances;

 

 
(d)
they will notify the Mortgagee and Owner, not less than 7 days before the expiry
of the obligatory insurances, in the event of their not having received notice
of renewal instructions from the Charterer or its agents and, in the event of
their receiving instructions to renew, they will promptly notify the Mortgagee
and Owner of the terms of the instructions; and

 

 
(e)
they will not set off against any sum recoverable in respect of a claim relating
to the Vessel under such Insurances any premiums or other amounts due to them or
any other person whether in respect of the Vessel or otherwise, they waive any
lien on the policies or, any sums received under them, which they might have in
respect of such premiums or other amounts, and they will not cancel such
Insurances by reason of non-payment of such premiums or other amounts, and will
arrange for a separate policy to be issued in respect of the Vessel forthwith
upon being so requested by the Owner.

 
(7) Copies of certificates of entry. The Charterer shall ensure that any
protection and indemnity and/or war risks associations in which the Vessel is
entered provides the Mortgagee and Owner with:
 
(a)  a certified copy of the certificate of entry for the Vessel;
 

 
(b)
a letter or letters of undertaking in such form as may be required by the
Mortgagee; and

 

 
(c)
where required to be issued under the terms of insurance/indemnity provided by
the Charterer’s protection and indemnity association, but only if and when so
requested by the Owner, a certified copy of each United States of America voyage
quarterly declaration (or other similar document or documents) made by the
Charterer in relation to the Vessel in accordance with the requirements of such
protection and indemnity association; and 

 

 
(d)
a certified copy of each certificate of financial responsibility for pollution
by oil or other environmentally sensitive material issued by the relevant
certifying authority in relation to such Vessel, but only if and when so
requested by the Owner.

 
(8) Deposit of original policies. The Charterer shall ensure that all policies
relating to Insurances effected by it are deposited with the approved brokers
through which the insurances are effected or renewed.
 
(9) Payment of premiums. The Charterer shall punctually pay all premiums or
other sums payable in respect of the Insurances effected for the Vessel and
produce all relevant receipts when so required by the Owner.
 
(10) Guarantees. The Charterer shall ensure that any guarantees required by a
protection and indemnity or war risks association are promptly issued and remain
in full force and effect.
 
(11) Restrictions on employment. The Charterer shall not employ the Vessel, nor
permit her to be employed, outside the cover provided by any Insurances.
 
(12) Compliance with terms of Insurances. The Charterer shall not do nor omit to
do (nor permit to be done or not to be done) any act or thing which would or
might render any Insurance invalid, void, voidable or unenforceable or render
any sum payable thereunder repayable in whole or in part; and, in particular:
 

 
(a)
the Charterer shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and
(without limiting the obligation contained in Section (7)(c)) ensure that the
Insurances are not made subject to any exclusions or qualifications to which the
Owner has not given its prior approval;

 

 
(b)
the Charterer shall not make any changes relating to the classification or
classification society or manager or operator of the Vessel unless approved by
the underwriters of the Insurances (and as otherwise provided in this Charter);

 

 
(c)
the Charterer shall make all quarterly or other voyage declarations which may be
required by the protection and indemnity risks association to maintain cover for
trading to the United States of America and Exclusive Economic Zone (as defined
in the United States Oil Pollution Act 1990 or any other applicable
legislation); and

 

 
(d)
the Charterer shall not employ the Vessel, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the Insurances,
without first obtaining the consent of the insurers (and as otherwise provided
in this Charter) and complying with any requirements (as to extra premium or
otherwise) which the insurers specify.

 
(13) Alteration to terms of Insurances. The Charterer shall not make nor agree
to any alteration to the terms of any Insurance nor waive any right relating to
any Insurance.
 
(14) Settlement of claims. The Charterer shall not settle, compromise or abandon
any claim under any Insurance for Total Loss or for a Major Casualty, and shall
do all things necessary and provide all documents, evidence and information to
enable the Mortgagee and/or the Owner to collect or recover any moneys which at
any time become payable in respect of the Insurances.
 
(15) Provision of copies of communications. The Charterer shall provide the
Owner at the time of each such communication, with copies of all written
communications between the Charterer and:
 
(a)     the brokers; and
 
(b)     the protection and indemnity and/or war risks associations; and
 
(c)     the insurance companies and/or underwriters,
 
which relate, in each case directly or indirectly to either any actual or
threatened termination or material adverse change in the terms of any of the
Insurances or any recovery which, under the terms of any loss payable clause as
referred to in Section (6)(b), shall or may be payable to the Owner and/or the
Mortgagee.
 
(16) Provision of information. In addition, the Charterer shall promptly provide
the Owner (or any persons which it may designate) with any information which the
Owner (or any such designated person) requests from time to time for the purpose
of:
 

 
(a)
obtaining or preparing any report from an independent marine insurance broker or
the Mortgagee’s in-house insurance consultant as to the adequacy of the
obligatory insurances effected or proposed to be effected; and/or

 

 
(b)
effecting, maintaining or renewing any such Insurances as are referred to in
Section (17) below or dealing with or considering any matters relating to any
such Insurances,

 
and the Charterer shall, forthwith upon demand, indemnify the Owner in respect
of all fees and other expenses incurred by or for the account of the Owner in
connection with any such report as is referred to in paragraph (a) above up to
$10,000; provided that the Owner (or any persons which it may designate) shall;
not exercise its rights under paragraph (a) above more than once per year.
 
(17) Mortgagee's interest and additional perils Insurance. Nothing in this
Clause 33 shall prevent the Mortgagee from time to time subscribing for and
thereafter maintaining and renewing all of the following insurances in such
amounts (but, in the case of the insurances referred to in both Section (17)(a)
and (b), an amount equal to 120 percent of the principal amount of the liability
secured by the Mortgage, on such terms, through such insurers and generally in
such manner as the Mortgagee may from time to time consider appropriate:
 

 
(a)
a mortgagee’s interest marine insurance covering the Vessel and providing for
the indemnification of the Mortgagee for any losses under or in connection with
the Mortgage which directly or indirectly result from loss of or damage to the
Vessel covered by such insurance or a liability of such Vessel or of the Owner
or Charterer, being a loss or damage which is prima facie covered by an
Insurance but in respect of which there is a non-payment (or reduced payment) by
the underwriters by reason of, or on the basis of an allegation concerning,
among other things:

 

 
(i)
any act or omission on the part of the Owner or Charterer, or any operator,
sub-charterer, manager or sub-manager of such Vessel or of any officer, employee
or agent of the Owner or Charterer or of any such person, including any breach
of warranty or condition or any non-disclosure relating to such Insurance;

 

 
(ii)
any act or omission, whether deliberate, negligent or accidental, or any
knowledge or privity of the Owner or Charterer, any other person referred to in
paragraph (i) above, or of any officer, employee or agent of the Owner or
Charterer or of such a person, including the casting away or damaging of such
Vessel and/or such Vessel being unseaworthy; and/or

 

 
(iii)
any other matter capable of being insured against under a mortgagee’s interest
marine insurance policy whether or not similar to the foregoing; and

 

 
(b)
a mortgagee’s interest additional perils policy providing for the
indemnification of the Mortgagee against, among other things, any possible
losses or other consequences of any Environmental Claim, including the risk of
expropriation, arrest or any form of detention of the Vessel and/or of any
insurance recoveries which are or may be paid or payable under the Insurances
relative to the Vessel covered by such insurance, or the imposition of any
Security Interest over such Vessel and/or any such insurances and/or any other
matter capable of being insured against under a mortgagee's interest additional
perils policy,

 
and the Charterer shall upon demand fully indemnify the Owner in respect of all
premiums and other reasonable expenses which are incurred by the Mortgagee and
paid by the Owner in connection with or with a view to effecting, maintaining or
renewing any such insurance or dealing with, or considering, any matter arising
out of any such insurance.
 
(18) Any capitalized terms used in this Clause 33 which are not otherwise
defined in this Charter shall have the meaning set forth in the Mortgage. 
 


Clause 34. Security.
 
As security for its obligations under this Charter:
 
(1) The Charterer shall:
 

 
(a)
Assign to the Owner the Filscan Charter (the “Assignment of Charter”), subject
to the Memorandum of Three-Party Agreement;

 

 
(b)
Assign the Insurances to the Mortgagee and the Owner, as their interests may
appear, in accordance with the terms and conditions set forth in Clause 33 (the
“Insurance Assignment”).

 

 
(c)
Cause the Technical Manager and the Commercial Manager to each execute and
deliver to the Owner or Mortgagee a subordination agreement with respect to any
claim or privilege arising under the respective management agreements (the
“Subordination Agreements”).

 
(2) The Assignment of Charter, the Insurance Assignment, and the Subordination
Agreements shall be in such form as Owner and/or the Mortgagee may reasonably
require.
 
Clause 35.  Representations and Warranties; Undertakings; Covenants.
 
(1) In order to induce the Owner to enter into this Charter, the Charterer and
Guarantor hereby represent and warrant to the Owner, which representations and
warranties shall survive the execution and delivery of this Charter, and
continue throughout the Charter Period and until all Charter Party Obligations
have been fulfilled and satisfied, that:
 
(a) Due Organization and Power. Each of the Charterer and the Guarantor:
 

 
(i)
is duly formed and is validly existing and in good standing under the laws of
its jurisdiction of incorporation;

 

 
(ii)
has full power to carry on its business as now being conducted and to enter into
and perform its obligations under this Charter; and

 

 
(iii)
has complied with all statutory, regulatory and other requirements relative to
such business and such agreements;

 

(b)  
Authorization and Consents. All necessary corporate action has been taken to
authorize, and all necessary consents and authorities have been obtained and
remain in full force and effect to permit each of the Charterer and Guarantor to
enter into and perform its respective obligations under this Charter and, as of
the date hereof, no further consents or authorities are necessary in connection
herewith;

 

(c)  
Binding Obligations. This Charter constitutes or will, when executed and
delivered, constitute the legal, valid and binding obligations of the Charterer
and Guarantor, enforceable against each in accordance with its terms;

 

(d)  
No Violation. The execution and delivery of this Charter, and the performance of
its provisions by each of the Charterer and Guarantor does not violate or
contravene (i) any applicable law or regulation existing at the date hereof ;
(ii) the articles of incorporation or by-laws of either company; or (iii) any
contractual restriction binding upon either the Charterer or the Guarantor under
any other agreement of whatever nature.

 

(e)  
Control. The Guarantor owns or controls the Charterers.

 

(f)  
The registration of the Vessel under the Bareboat Charter Registry, and its
operation thereunder, shall in not any way affect or threaten: (i) the validity
or quality of title ownership of the Owner under the Underlying Registry, (ii)
the validity or enforceability of the Mortgage as a first priority Panamanian
naval Mortgage.

 
 
 
(2) For the duration of the Charter Period and until all Charter Party
Obligations have been fulfilled and satisfied, the Charterer undertakes and
covenants:
 

 
(a)
to keep the Vessel in compliance with all national and international laws,
conventions and regulations, including but not limited to SOLAS, the ISM Code
and the ISPS Code, free of any liens and encumbrances (except the lien of the
Mortgage), and to promptly inform the Owner of any change in the status of such
compliance.

 

 
(b)
to pay and discharge all debts, damages, liabilities and outgoings whatsoever
which have given or may give rise to maritime, statutory or possessory liens on,
or claims enforceable against, the Vessel and, in the event of a writ or libel
being filed against the Vessel or the Vessel being arrested pursuant to legal
process or purported legal process or in the event of detention of the Vessel in
exercise or purported exercise of any such lien or claim as aforesaid, the
Charterer shall procure the discharge of such writ or libel or the release of
the Vessel from such arrest or detention within 30 days of receiving notice
thereof by providing bail or procuring the provision of security or otherwise as
the circumstances may require.

 

 
(c)
to keep the Vessel classified in the highest classification and rating for
vessels of the same flag, age and type, free of conditions and recommendations
(other than those for which the time prescribed by class for curing the
condition or recommendation has not passed), with all certificates valid and up
to date, and to: (i) submit the Vessel to continuous surveys and such periodical
or other surveys as may be required for classification purposes and shall supply
to the Mortgagee and/or Owner, as they may reasonably request, copies of all
survey and class reports issued in respect thereof, and; (ii) promptly inform
the Owner of the withdrawal of any of the Vessel’s ratings by its classification
society or the imposition or issuance by said classification society of any
condition or recommendation affecting class which is not complied or otherwise
dealt with in accordance with its terms.

 
(d) to keep the Vessel insured in accordance with the terms of this Charter.
 

 
(e)
to keep the Vessel properly registered under the Underlying Registry and the
Bareboat Charter Registry (or such other registration as may be agreed by the
Owner), with all national and international trading certificates valid and up to
date, and to (i) provide copies of all registration certificates and similar
documents issued by the Underlying Registry and the Bareboat Charter Registry,
and all trading certificates, and; (ii) to promptly inform the Owner of any
change in the status of such registration or certification.

 

 
(f)
cause a cautionary notice with respect to the existence of the Mortgage on the
Vessel to be filed on the day of the Closing, or as soon thereafter as is
feasible, with the Philippine Maritime Industry Authority of the Bareboat
Charter Registry, such notice to be in form and substance acceptable to the
Owner.

 

 
(g)
deliver to the Owner as soon as possible, but in no event later than 60 days,
following the day of the Closing, evidence acceptable to the Owner that the
Philippine Maritime Industry Authority has recognized the existence of the
Mortgage with respect to the Vessel and that such Mortgage is governed by the
law of the Republic of Panama, and has duly noted the same in the Bareboat
Charter Registry. 

 

 
(h)
to take any and all action necessary to ensure : (i) the validity and quality of
title ownership of the Owner under the Underlying Registry, and; (ii) the
validity and enforceability of the Mortgage as a first preferred Mortgage.

 

 
(i)
Unless otherwise agreed by the Owner, upon termination of the Filscan Charter
the Charterer shall cause:




 
(i)
the cancellation and deletion of the Vessel from the Bareboat Charter Registry,
and the Mortgagee shall be entitled to do all such acts and things in the name
of the Charterer and Filscan, as may be required to effect such cancellation and
deletion and to comply with any requirements of the Philippine Maritime Industry
Authority for the purpose of ensuring that the registration of the Vessel in the
Mercantile (Marine) Section of the Public Registry of the Republic of Panama is
valid in every respect; and




 
(ii)
the delivery or cause to be delivered to the Owner or its designee the following
documents, in each case in form and substance acceptable to the Owner:




 
(v)
a certificate of deletion in respect of the Vessel from the Philippine Maritime
Industry Authority;




 
(w)
the original Temporary Certificate of Vessel Registry issued for the Vessel by
the Philippine Maritime Industry Authority;




 
(x)
the original of each certificate issued by any governmental entity of the
Republic of the Philippines, including the certificate of the National
Telecommunications Commission of the Republic of the Philippines on the Vessel’s
call sign and all SOLAS certificates;




 
(y)
an original certificate issued the Bureau of Internal Revenue of the Republic of
the Philippines that all applicable withholding taxes shall have been paid; and




 
(z)
such other documents and instruments as may be necessary or advisable to effect
such cancellation and deletion and to comply with any requirements of the
Philippine Maritime Industry Authority for the purpose of ensuring that the
registration of the Vessel in the Mercantile (Marine) Section of the Public
Registry of the Republic of Panama is valid in every respect.



 

 
(j)
to promptly inform the Owner, upon becoming aware of same, of the occurrence of
a Charter Party Event of Default or of any circumstance which, with the giving
of notice and the lapse of time, would constitute a Charter Party Event of
Default.

 

 
(k)
to procure and deliver to the Mortgagee, with copy to Owner, an annual written
appraisal report and such other interim valuations as the Mortgagee may request,
prepared by Broker, at the expense of the Charterer, setting forth the Fair
Market Value of the Vessel.

 

 
(l)
to notify the Mortgagee forthwith by fax, with copy to the Owner of:

 

 
(i)
any damage to the Vessel requiring repairs the cost of which will or might
exceed five hundred thousand dollars ($500,000) (or the equivalent in any other
currency);

 

 
(ii)
any occurrence in consequence of which the Vessel has or may become a Total
Loss;

 

 
(iii)
any requisition of the Vessel for hire;

 

 
(iv)
any requirement or recommendation made by any insurer or classification society
or by any competent authority which is not complied or otherwise dealt with in
accordance with its terms;

 

(v)  
any arrest or detention of the Ship or any exercise or purported exercise of a
lien or other claim on the Ship or the Earnings within three (3) business days
thereof;

 

(vi)  
any petition or notice of meeting to consider any resolution to wind up the
Charterer or Guarantor (or any event analogous thereto under the laws of their
respective jurisdictions of incorporation);

 

(vii)  
the occurrence of a Charterparty Event of Default;

 

(viii)  
any claim for breach of the ISM Code or the ISPS Code in connection with the
Vessel being made against the Vessel, Charterer, Technical Manager or otherwise;
and

 

(ix)  
any other material matter, event or incident, actual or threatened, the effect
of which will or could lead to the ISM Code or the ISPS Code not being complied
with as regards the Vessel.

 
(m) not to mortgage, charge or otherwise encumber the Vessel or permit the
creation of any such mortgage, charge or other encumbrance otherwise than to or
in favor of the Mortgagee (save for such liens incurred in relation with the
normal course of the operations of the Vessel).
 
(3) For the duration of the Charter Period, and until all Charter Party
Obligations have been fulfilled and satisfied, the Guarantor covenants:
 

 
(a)
to be in compliance with the financial covenants set forth in the TBS Credit
Facility (Section 7.13) dated July 31, 2006, regardless of whether such Credit
Facility is in effect or not, and to promptly inform the Owner in the event the
Charterer is not in compliance with any of such financial covenants. The
Guarantor shall provide a quarterly compliance certificate with respect to the
within covenant, in such form to be provided by Owner, or such other form
acceptable to Owner.

 

 
(b)
to subordinate to the Owner any and all claims of whatever nature which the
Guarantor has or may have against the Owner during the Charter Period, and until
all Charter Party Obligations have been fulfilled and satisfied.

 
(4)
The Owner represents, warrants and covenants for the duration of the Charter
Period:

 

 
(a)
it is a single purpose limited liability company formed solely to enter into the
MOA and Charter, and the financing in connection therewith.

 

 
(b)
it will not engage in any operations other than as contemplated to be performed
by the Owner under the MOA, the Charter, and any financing in connection
therewith.

 
Clause 36. Financial Statements.
 
(1) Throughout the Charter Period, and for every year thereof, the Guarantor
shall deliver to the Owner its (a) quarterly and annual financial statements and
other reports of material events as soon as practicable but not later than 10
Business Days after the Guarantor files such financial statements on Forms 10-Q
and 10-K and reports on Form 8-K with the United States Securities and Exchange
Commission (but in no event later than: (i) 120 days after the end of its fiscal
year with respect to its annual financial statements; (ii) 90 days after the end
of each quarter), and (b) together with the annual financial statements, reports
of and/or updates on all off-balance sheet financings and time charter hire
commitments of the Guarantor), and (c) such other financial statements, annual
budgets and projections as may be reasonably requested by the Owner and/or
Mortgagee, each to be in such form as the Owner and/or Mortgagee may reasonably
request;
 
(2) The Charterer hereby consents to the sharing of information between the
Owner and the Mortgagee regarding the Charterer’s financial position,
operations, and such other matters related to this transaction and the
performance of the Charter.
 
Clause 37. The Managers 
 
(1) The Charterer shall appoint the Technical Managers and the Commercial
Managers as managers of the Vessel throughout the Charter Period.
 
(2) The Charterer may not change the Managers during the Charter Period nor
amend or agree to amend the management agreements entered into between the
Charterer and each of the Managers, without the prior written consent of the
Owner.
 
(3) Throughout the Charter Period, the Charterer shall ensure that the Managers
comply with all applicable international conventions, codes and regulations,
including the International Convention for Safety of Life at Sea (SOLAS) 1974
(as adopted, amended or replaced from time to time), the ISM Code and the ISPS
Code, and all laws relating to pollution or protection of the environment, and
all other laws or regulations in relation to the Vessel, its ownership,
operation, security and management, or to the business of the Charterer and its
sub-charterers; and the Charterer shall ensure such compliance by the Managers,
crews, employees, agents, representatives and sub-charterers of the Charterer.
 
(4) If a Charterparty Event of Default has occurred, the Owner shall have the
right to replace either or both of the Managers and to appoint a commercial and
technical manager of its choice, and the appointment of either or both of the
Managers shall cease.
 
Clause 38. Inspection.
 
(1) The Charterer shall permit the Owner, and all persons appointed by them to
board the Vessel from time to time during the Charter Period to inspect the
Vessel's state and condition, her log books and all other records in relation to
the operation and maintenance of the Vessel, provided that any such inspection
shall not interrupt the Vessel's operations. The Owner shall indemnify the
Charterer, on customary terms and conditions, for the actions of Owner, and any
persons appointed by them, while on board the Vessel.
 
(2) The Charterer shall, at the request of the Owner, permit the Owner to
inspect the Vessel's insurance policies and records and the Charterer will
procure that any brokers or underwriters with or through whom the Insurances are
placed provide the Owner with such information relating to the Insurances placed
by the Charterer as the Owner shall request.
 
(3) Costs related to the above inspections shall be borne by the Owner.
 
(4) The Charterer shall promptly pay all rolls, dues and other outgoings
whatsoever in respect of the Vessel and shall keep or procure there be kept
proper books of account in respect of the Vessel and her earnings and, as and
when the Owner may so require, shall make such books available for inspection on
behalf of the Owner and its designees, and shall furnish satisfactory evidence
that the wages and allotments and the insurance and pension contributions of the
master and crew are being promptly and regularly paid and that all deductions
from crew’s wages in respect of any tax liability or otherwise as required by
law are being properly accounted for and that the master has no claim for
disbursements other than those incurred by him in the ordinary course of trading
on the voyage then in progress.
 
Clause 39. Owner’s Right of Assignment and Sale.
 
At any time prior to or after the Delivery Date, the Owner shall have the right
to sell the Vessel or assign its rights under this Charter to one or more
persons, with or without consideration, upon the approval of the Charterer,
which approval shall not be unreasonably withheld. Upon the request of the
Owner, the Charterer shall execute a consent to any such sale or assignment.
 
Clause 40. Charterparty Events of Default
 
(1) The occurrence of any of the following events shall constitute a material
breach of this Charter by the Charterer and shall constitute a Charterparty
Event of Default, entitling the Owner, inter alia, to terminate this Charter:
 

(a)  
Non-Payment: the Charterer fails to pay Charter Hire or other financial
obligation as and when due under this Charter in the currency and in the manner
stipulated; or

 

(b)  
Insolvency events: if the Charterer or Guarantor:

 

(i)  
is unable or admits its inability to pay its debts as they fall due; or

 

(ii)  
resolve to appoint, or apply for or consent to the appointment of, a receiver,
administrative receiver, trustee, administrator or liquidator of itself or of
all or part of its assets; or

 

(iii)  
if any proceedings are commenced or threatened, or any order of judgment is
given by any court, for the bankruptcy, liquidation, winding up, administration
or re-organization of the Charterer; or

 

 
(c)
the Charterer commits any breach or default on any of its obligations,
undertakings or covenants under this Charter, and such breach or default is not
cured within 10 business days of receipt of a written notice from the Owner; or

 

 
(d)
if the Charterer or Guarantor defaults in the payment of any other indebtedness
or obligation for borrowed money as and when due, or is capable of being
declared due prior to its stated maturity by reason of a default on the part of
the Charterer or Guarantor, and such default is not cured within 30 days
thereof; or

 

 
(e)
if a Charterparty Event of Default occurs under the SEMINOLE PRINCESS Charter;
or

 

 
(f)
Misrepresentation: any representation or warranty made or deemed to be made or
repeated by the Charterer or the Guarantor in this Charter or the MOA, or in any
notice, certificate or statement referred to in or delivered under either of
those documents is or proves to have been incorrect or misleading in any
material respect; or

 

 
(g)
the Guarantor commits any breach or default on any of its obligations,
undertakings or covenants under this Charter; or

 

 
(h)
If the guarantee of this Charter as set forth in Clause 53 ceases for any reason
whatsoever to be the legal, valid, and enforceable obligation of the Guarantor.

 

 
(i)
If the Vessel is arrested, seized or detained (other than constituting a Total
Loss), and the Vessel is not released from such arrest, seizure or detention
within 30 days thereof by providing bail or procuring the provision of security
or otherwise as the circumstances may require.

 

 
(j)
If the Vessel becomes a Total Loss and payment of all insurance proceeds is not
received by the Mortgagee from insurance underwriters within one hundred twenty
(120) days of the date of the Total Loss.

 
Clause 41. Termination and Vessel Location.
 
(1) At any time after a Charter Party Event of Default shall have occurred and
be continuing:
 

 
(a)
the Owner shall be entitled (but is not bound), by notice to the Charterer, and
without prejudice to any other rights or claims of the Owner, immediately or on
such date as the Owner may specify, terminate the chartering by the Charterer of
the Vessel under this Charter, whereupon the Vessel shall no longer be in the
possession of the Charterer with the consent of the Owner. In the event the
Owner exercises its right to terminate as set forth above, the Charterer shall,
unless otherwise agreed by the Owner: (i) terminate the Filscan Charter and all
Sub-Charters; (ii) cause the redelivery of the Vessel under the Filscan Charter
and all Sub-Charters.

 

 
(b)
the Charterer shall, upon receipt of a written notice from the Owner, move the
Vessel to such place or places within such jurisdiction as the Owner shall
direct in such notice, and shall fully comply with any orders given by the Owner
in connection therewith.

 

 
(c)
the Charterer shall, upon receipt of written notice from the Owner, cause the
cancellation and deletion of the Vessel from the Bareboat Charter Registry, and
the Owner shall be entitled to do all such acts and things in the name of the
Charterer and Filscan as may be required to effect such cancellation and
deletion, including but not limited to the delivery to the Owner or its designee
the documents listed in Clause 35(2)(i)(v) - (z), and to comply with any
requirements of the Philippine Maritime Industry Authority and/or the Panama
Maritime Authority for the purpose of ensuring that the registration of the
Vessel in the Mercantile (Marine) Section of the Public Registry of the Republic
of Panama is valid in every respect.

 

 
(d)
upon notice given by the Owner pursuant to Clause 41(1)(a), the Charterer shall
continue to pay Charter Hire until the Vessel is redelivered to the Owner, and
thereafter the Charter shall terminate and the Charterer shall pay, or
reimburse, to the Owner on demand all losses suffered or incurred by the Owner
in connection with such termination, including but not limited to all
liabilities, costs and expenses incurred in recovering possession of the Vessel,
and shall pay to Owner all damages of whatever nature arising out of the breach
of this Charter.

 


Clause 42. Call Option.


(1) The Owner hereby grants to the Charterer an option (the “Call Option”)
whereby the Charterer shall have the right, exercisable at the end of the fifth,
sixth or seventh year of the Charter Period (the “Option Period”), to purchase
the Vessel on the following terms and conditions:



(a)  
Option Schedule and Price:




(i)  
End Option Year 5 Price:US$11,100,000, NSP.




(ii)  
End Option Year 6 Price:US$9,150,000, NSP.




(iii)  
End Option Year 7 Price:US$6,750,000, NSP.




(iv)  
Interim Period Option and Price: The Call Option may be exercised during the
Option Period on a date prior to the expiration of the relevant Option Year, at
a pro-rata price.




(b)  
The Call Option may be exercised by the Charterer during the Option Period upon
thirty (30) days prior written notice delivered to the Owner (the “Call Option
Notice”), setting forth the date the Call Option will be exercised (the “Call
Option Date”); provided, however, that if the Call Option is exercised any time
after the end of Option Year 6, the Call Option Notice shall be delivered one
hundred twenty (120) days prior to the Call Option Date;




(c)  
The Call Option Notice shall specify the proposed place and date for the
purchase of the Vessel, which in no event shall be more than thirty (30) days
after the Call Option Date;




(d)  
In the event the Call Option is exercised: (i) the Owner and the Charterer shall
execute and deliver a memorandum of agreement in the form attached to the
Document Appendix as Exhibit “A” which shall govern the terms and conditions of
sale of the Vessel (the “Option MOA”), and; (ii) the Charterer shall within
three (3) business days from the delivery of the Call Option Notice, place a
deposit in the amount of 10% of the purchase price in a joint account at the
Owner’s bank in the names of the Owner and the Charterer.




(e)  
Upon the delivery of the Vessel under the Option MOA, the obligation to pay
unaccrued Charter Hire shall cease, and the Charter Period shall expire.




(f)  
The Charterer’s right to exercise the Call Option pursuant to this Clause 42 is
subject to and conditioned upon the simultaneous exercise and performance by
Adirondack of the identical Call Option under the SEMINOLE PRINCESS Charter.

 
Clause 43. Mortgage
 
(1) It is acknowledged and agreed by the Owner and Charterer that the Owner is
arranging for the Mortgagee to provide acquisition finance in respect of the
Vessel. The Charterer hereby agrees that at the time of the Closing, the
Mortgage shall be granted and registered in favor of the Motgagee, and the
Mortgagee will take, inter alia, an assignment of the insurances over the
Vessel. The Charterer agrees to provide such other security in favor of the
Mortgagee which is customary and reasonable in the ship finance practice. The
Charterer further agrees to sign and deliver such agreements, notices and
consents which may be required from time to time in connection with the
foregoing.
 
(2) The Charterer shall ensure that no event arising out of the operation of the
Vessel, or which is otherwise within the Charterer’s control, either directly or
indirectly, will affect the enforceability of the Mortgage under and in
accordance with the laws of the Republic of Panama during the Charter Period.
 
(3) The Charterer: (a) undertakes that it will comply with all such instructions
or directions in regard to the employment, insurances, repairs and maintenance
of the Vessel, etc. as laid down in the Mortgage or as may be directed from time
to time during the currency of the Charter by the Mortgagee in conformity with
the Mortgage; (b) acknowledges and agrees that the Mortgagee may take any
reasonable action which it may think fit for the purpose of protecting or
maintaining the security created by the Mortgage.
 
(4) The Charterer shall:
 

 
(a)
carry on board the Vessel with its papers a certified copy of the Mortgage and
cause that certified copy of this Mortgage to be exhibited to any person having
business with the Vessel which might give rise to a lien on the Vessel other
than a lien for crew's wages and salvage and to any representative of the
Mortgagee on demand; and

 

 
(b)
place and maintain in a conspicuous place in the navigation room and the
Master’s cabin of the Vessel a framed printed notice in plain type in English of
such size that the paragraph of reading matter shall cover a space not less than
6 inches wide and 9 inches high reading as follows:

 
“NOTICE OF MORTGAGE


This Ship is mortgaged by the Owner hereof to DVB BANK AMERICA N.V., as
Mortgagee pursuant to the provisions of Chapter V Title IV of Book Second of the
Code of Commerce of the Republic of Panama and other pertinent legislation and
pursuant also to the terms of the said Mortgage, a certified copy of which is
preserved with the Ship’s papers. Therefore, neither the Owner nor any Charterer
nor the Master of this Ship nor any other person has any right, power or
authority to create, incur or permit to be imposed upon this Ship any lien
whatsoever other than for crew’s wages and salvage.”


Clause 44. Requisition for Hire and Total Loss
 
(1) If the Vessel is requisitioned for hire by any government or other competent
authority during the Charter Period, then unless and until such requisition
becomes a Total Loss (and subject to Clause 40), this Charter shall continue in
full force and effect for the remainder of the Charter Period (and the Charterer
shall be fully responsible for due compliance with all its obligations under
this Charter), the following shall apply:
 

(a)  
so long as the Charterer shall duly comply with all of its obligations under
this Charter, the Charterer shall be entitled to all requisition hire paid to
the Owner or to the Charterer by such government or other competent authority or
by any person acting by the authority of the same on account of such
requisition; and,

 

(b)  
as soon as practical after the end of any requisition for hire the Charterer
shall, cause the condition of the Vessel to comply in all respects with the
provisions of this Charter;

 

(c)  
should the Vessel be under requisition for hire at the end of the Charter
Period, this Charter shall nevertheless terminate but without prejudice to the
accrued rights of the parties hereto, and all requisition hire shall be paid to
the Owner;

 

(d)  
the Charterer shall if it is prevented from redelivering the Vessel at the end
of the Charter Period by reason of the said requisition, be relieved of its
obligation to do so.

 
(2) Subject to Clause 44(6) below, in the event that the Vessel becomes a Total
Loss, the Charterer shall be under no obligation to pay Charter Hire after the
date of such Total Loss, provided that:
 

(a)  
the Vessel is insured in accordance with the terms of this Charter;

 

(b)  
no insurer has refused to meet or has disputed the claim for Total Loss; and,

 

(c)  
payment of all insurance proceeds in respect of the Total Loss is made in full
and in an amount at least equal to the amounts set out in Clause 33, and such
proceeds are received within one hundred twenty (120) days of the date that the
Total Loss in question is deemed to have occurred or such longer period as the
Owner may, in its absolute discretion, agree.

 
For the avoidance of doubt, the obligation to pay Charter Hire shall be
uninterrupted if Clause 44(2)(a) or (b) is not satisfied. In the event Clause
44(2)(c) is not satisfied, the obligation to pay Charter Hire shall resume upon
the expiry of the one hundred twenty (120) day period.
 
(3) For the purposes of this Clause 44:
 
"Total Loss" shall mean:
 

(a)  
an actual, constructive, arranged, agreed or compromised total loss of the
Vessel;

 

(b)  
the requisition (whether or not for title) of the Vessel by or on behalf of any
government or other authority (other than by way of requisition for hire for a
fixed period not exceeding one year without any right to an extension);

 

(c)  
the capture, seizure, arrest, detention, confiscation, expropriation or
condemnation of the Vessel (other than where the same amounts to requisition
(whether or not for title) of the Vessel) by any governmental authority, or by
any person claiming to be or purporting to act on behalf of any governmental
authority, unless the Vessel is released and returned to the possession of the
Charterer within 12 months after the capture, seizure, arrest, detention,
confiscation, expropriation or condemnation in question; or

 

(d)  
assailing thievery or piracy of the Vessel, which deprives the Charterer of the
use of the Vessel for a period of 90 days. 

 
(4) For the purposes of this Clause 44, the date a Total Loss shall be deemed to
have occurred shall be:
 

(a)  
in the case of an actual loss of the Vessel on the actual date or at the time
the Vessel was lost or, if such date is not known, on the date on which the
Vessel was last reported;

 

(b)  
in the case of a constructive total loss of the Vessel, on the date and at the
time notice of abandonment of the Vessel is given to the insurers of the Vessel;

 

(c)  
in the case of an arranged, agreed or compromised total loss, on the date upon
which a binding agreement as to such arranged, agreed or compromised total loss
is entered into by the insurers of the Vessel;

 

(d)  
in the case of any requisition (whether or not for title) of the Vessel by or on
behalf of any government or other authority (other than by way of requisition
for hire for a fixed period not exceeding one year without any right to an
extension), on the date on which such requisition occurred;

 

(e)  
in the case of the capture, seizure, arrest, detention, confiscation,
expropriation or condemnation of the Vessel (other than where the same amounts
to requisition (whether or not for title) of the Vessel) by any governmental
authority, or by any person claiming to be or purporting to act on behalf of any
governmental authority, which deprives the Charterer of the use of the Vessel
for more than 12 months, upon the expiry of the period of 12 months after the
date upon which the capture, seizure, arrest, detention, confiscation,
expropriation or condemnation of the Vessel occurred;

 

(f)  
in the case of assailing thievery or piracy of the Vessel, which deprives the
Charterer of the use of the Vessel for a period of more than 90 days, upon the
expiry of the period of 90 days after the date upon which the assailing thievery
or piracy occurred; and

 

(g)  
in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Owner that the event constituting the total
loss occurred.

 
(5) The Owner hereby agrees that if it is contacted or approached by any
government or other competent authority during the Charter Period wishing to
requisition the Vessel for hire, then the Owner will contact the Charterer and
will conduct any negotiations with such government or other competent authority
jointly.


(6) In the event of a Total Loss, all insurance proceeds shall be paid to the
Mortgagee as provided in accordance with the Insurance Assignment loss payable
clause. After all amounts to which the Mortgagee is entitled are deducted, the
balance, as between the Owner on the one part, and the Charterer and Filscan on
the other, shall be applied in the following order:


(a) to the Owner, a sum equal to:



 
(i)
the amount of Charter Hire that would have been paid (but for the Total Loss)
from the date of occurrence of the Total Loss until the next Call Option Year
under Clause 42(1)(a)(i) - (iii); plus



(ii) any other amount due to the Owner under the Charter; plus


(iii) the applicable call option price; less


(iv) the Seller’s Credit.


(b) to the Charterer and Filscan, the balance thereof.


 
Clause 45. Assignment and Sub-Charter; Vessel Trade.
 
(1) The Charterer is not entitled to assign this Charter.
 
(2) The Charterer shall be entitled to sub-bareboat charter the Vessel to
Filscan for purposes of effecting the Bareboat Charter Registry; the form and
terms of said sub-bareboat charter to be approved by Owner.
 
(3) Charterer and Filscan shall be entitled to sub-charter the Vessel (meaning
time charter or voyage charter) to any entity within the TBS Group.
 
(4) Charterer and Filscan shall be entitled to sub-charter the Vessel (meaning
time charter or voyage charter) to any entity outside of the TBS Group;
provided, however, in the event any such time or voyage charter is for a period
in excess of one (1) year, then the Charterer shall (a) notify the Owner and the
Mortgagee, and (b) upon the request of the Owner assign such charter to the
Mortgagee.
 
(5) During the Charter Period, the Charterer and Filscan shall not employ the
Vessel, nor allow her to be employed by any sub-charterer, in any manner
contrary to any law or regulation in force in the country of the Vessel's
Underlying Registry or Bareboat Charter Registry, or any other jurisdiction to
which the Vessel may call.
 
Clause 46.  Charterer’s Equipment and Vessel Conversion.
 
(1) At the Charterer’s risk and expense, the Charterer may install any equipment
required in the Vessel's trade, the cost of same to be for Charterer's account
and the same to be done in accordance with Vessel's Classification Society
regulations. Such equipment shall remain the Charterers' property and be taken
off prior to redelivery.
 
(2) It is understood and agreed that the Charterer intends to make structural
changes and modifications to the Vessel to accommodate the trade of the
Charterer or sub-charterers (“Conversion Work”). Any such Conversion work shall
be:
 
(a)     at Charterer’s sole risk and expense;
 

 
(b)
in accordance with plans and specifications approved by (i) the Vessel’s
classification society, and; (ii) the Owner, said Owner’s approval not to be
unreasonably withheld;

 

 
(c)
in conformity with all national and international laws, conventions and
regulations;

 

 
(d)
approved by (i) the Vessel’s classification society, and; (ii) the Owner, said
Owner’s approval not to be unreasonably withheld.

 
(3) Prior to the commencement of any Conversion Work, the Charterer shall cause
port risks insurance coverage to be placed in such form and on such terms
acceptable to the Owner and Mortgagee.
 
(4) Any Conversion Work shall, subject to Clause 46(5), become part of the
Vessel and subject to the lien of the Mortgage.
 
(5) If the Owner so requests, upon Redelivery of the Vessel the Charterer shall
restore the Vessel to its former condition (prior to the Conversion Work) at the
Charterer’s time and expense.
 
Clause 47. Change of Name
 
The Charterer to have the right to change the name of the Vessel during the
Charter Period, at Charterer’s sole cost and expense, but Owner to cooperate to
accomplish same.
 
Clause 48. Redelivery of the Vessel.
 
(1)  Unless the Charterer exercises the Call Option under Clause 42 of this
Charter, at the time of the Vessel is redelivered to the Owner:
 

(a)  
The Vessel shall have the classification specified in Box 10 unexpired, and with
no conditions or recommendations, with no less than six (6) months’ validity
from the Redelivery Date;

 

(a)  
The Vessel shall have on board and installed the machinery and other equipment
as installed at the time of Delivery or replacements for same made in accordance
with Classification Society requirements and the provisions of this Charter;

 

(b)  
The Vessel shall have the same or equivalent inventory of spare parts as on
board the Vessel at the time of Delivery, not to be less than Classification
Society requirements;

 

(c)  
The Vessel shall be seaworthy and in such state and condition so as to
demonstrate compliance by the Charterer with its obligations under this Charter
in accordance with its terms. Without limiting the foregoing, all damage and/or
defects, which, if unrectified or unrepaired and brought to the attention of the
Classification Society would lead to the imposition of a condition of class,
must be repaired or rectified prior to redelivery.

 

 
(d)  
The Charterer shall deliver to the Owner all of the manuals and technical
records on board the Vessel and in the Charterer’s office at the time of
redelivery.

 

 
(e)  
All trading certificates (including applicable SOLAS certification) shall be
delivered to the Owner in each case with no less than six (6) months' validity
from the Redelivery Date.

 

 
(f)   
The Vessel shall be redelivered to the Owner charter free, in a worldwide port,
in Owner’s option.

 

 
(g)   
The Vessel to be free of any lien whatsoever other than liens created by the
Owner, if any, during the Charter Period, including the mortgage lien of the
Mortgage.

 
Clause 49. Fees and Costs (Covering both Charters).
 
(1) The Charterers shall pay to the Owners in connection with the transaction
contemplated by the MOAs and the Charters, a total of two percent (2%) of the
combined purchase price of the Vessels under the MOAs (the “2% Fee”) as follows:
 

 
(a)    
$200,000 shall be paid upon Charterers’ receipt of written notice confirming the
Owners have entered into an interest rate swap agreement.

 
       (b)   The balance of the 2% Fee shall be paid at Closing.
 
(2) The Charterers shall bear all costs and expenses related to this
transaction, including but not limited to the negotiation, preparation,
execution, registration and recording of all documents required by or in
connection with the MOAs, the Charters, the Mortgages, and any and all other
documents in connection therewith; provided, however, such costs and expenses
shall be capped at $60,000.
 
(3) The Charterers shall indemnify the Owners from time to time on demand
against all fees and costs incurred or sustained by the Owners as a consequence
of any Charterparty Event of Default.
 
Clause 50.  Owner’s Default


(1) The Charterer shall be entitled to terminate this Charter Party and
redeliver the Vessel to the Owner without prejudice to any claims for damages
the Charterer may have in the event the Charterer is permanently deprived from
operating the Vessel in accordance with the terms and conditions hereof due to
events solely attributable to the Owner’s failure to make payment in accordance
with its financing for the Vessel with the Mortgagee from the Charter Hire paid
under this Charter, provided such failure is not caused by any default of the
Charterer under this Charter.


(2) For purposes of this Clause 50, it shall be deemed that the Charterer is
permanently deprived from operating the Vessel if the Charterer continues to be
deprived from operating the Vessel for the period of one hundred twenty (120)
running days for reasons solely attributable to the Owner.


(3) In the event of the Owner’s default in payment under the Mortgage, the
Charterer shall have the option of terminating the Charter and re-delivering the
Vessel as set forth above, or of curing Owner’s default by continuing to pay
hire to the Mortgagee. In connection with the foregoing, the Owner shall request
the Mortgagee to execute the letter in the form attached to the Document
Appendix as Exhibit “B”, which letter shall be countersigned by the Charterer.
 
Clause 51. Indemnity.
 
(1) The Charterer hereby undertakes and agrees with the Owner to indemnify and
hold the Owner harmless and to keep the Owner indemnified and held harmless at
all times during the Charter Period or at any time in respect of events arising
during the Charter Period against the following matters:
 

 
(a)
all costs and expenses of ownership, possession, chartering, operating and
maintaining the Vessel or any part thereof including (but without prejudice to
the generality of the foregoing) all port charges, fees, taxes, levies, fines,
penalties, charges, insurance premiums, fuel, oil, victualling crew, management,
navigation, manning, operating and freight expenses, and any other outgoings
whatsoever;

 

 
(b)
all liabilities, claims, proceedings, (whether civil or criminal), damages,
penalties, fines, or other sanctions, judgments, charges, taxes (other than
taxes due from the Owner on its profits or corporate good standing taxes),
impositions, liens, salvage, general average, costs and expenses whatsoever
which may at any time be made or claimed by any employee, servant, agent or
sub-contractor of the Charterer, sub-charterer, passenger, owner, shipper,
consignee and receiver of goods or any third party (including without prejudice
to the foregoing, and governments, governmental taxation or other authorities)
or by their respective dependents, arising directly or indirectly in any manner
out of the ownership, possession, management, navigation, operation, employment,
use, maintenance, repair, certification, manning, provisioning, supply or
servicing of the Vessel (whether at sea or not) or the chartering thereof
hereunder whether such liability, claims, proceedings, penalties, fines,
sanctions, judgments, charges, taxes, impositions, liens, salvage, general
average, costs or expenses may be attributable to any defect in the Vessel or
the design, testing or use thereof or from any maintenance, service, repair,
overhaul or otherwise and regardless of when the same shall arise and whether or
not the Vessel or the relevant part thereof is in the possession or control of
the Charterer and wherever the Vessel is located, and without prejudice the its
generality the provisions of this paragraph (ii) shall extend to claims of
persons (including governments or other persons whether corporate or otherwise)
who have suffered or allege that they have suffered loss (whether of property or
person), damage or injury in connection with anything done or not done by the
Vessel, including in connection with any oil or other substance emanating from
the Vessel or arising from its operations and shall extend to levies,
impositions, calls or contributions required to be made by the Owner during or
in respect of the Charter Period;

 

(i)  
any loss, damage, liability, costs or expenses incurred by the Owner arising out
of or in connection with the Charterer’s ownership of or demise charter of any
vessel other than the Vessel and the operation and employment of such vessel.

 

(ii)  
Notwithstanding any sub-letting of the Vessel by the Charterer, the Charterer
shall remain shall remain responsible for the due fulfillment of all the terms
and conditions of this Charter.

 

(iii)  
No failure or delay on the part of the Owner in exercising any power or rights
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power preclude any other or further exercise of
any such right or power.

 

(iv)  
This Charter shall not be varied in its terms by any oral agreement or
representation or otherwise than by an instrument in writing of even date
herewith or subsequent date hereto executed by the parties hereto by their duly
authorized representatives.

 

(v)  
If any term or provision of this Charter or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Charter or application of such term or provision to persons or
circumstances other than those as to which it is already invalid or
unenforceable shall not be affected thereby and each term and provision of this
Charter shall be valid and be enforceable to the fullest extent permitted by
law.

 
Clause 52. Notices.
 
Any demand, consent, or notice required or permitted to be given under this
Charter shall be in writing and sent by courier, fax or by hand addressed as
follows:
 
If to the Owner:
 
NFC Shipping Fund VI LLC
c/o DVB Bank America N.V.
Zeelandia Office Park
Kaya K.F.G. Mensing 14, Curacao
Netherland Antilles
Tel: +5999-432-7657
Fax: +5999-465-2366
Attn: Mr. Fritz Valkenhoff


With copy to:


Navigation Finance Corp.
One Stamford Landing
62 Southfield Avenue
Stamford, CT 06902
Tel: 203 487-3434
Fax: 203 487-3435
Attn: Ms. Carol Ann Malinowski


 
If to the Charterer or Guarantor:
 
Beekman Shipping Corp.
Suite 306
Commerce Building
One Chancery Lane
Hamilton HM12
Bermuda
Telephone No.: 441-295-9230
Telefax No.: 441-295-4957


with copy to:


Roymar Ship Management, Inc.
455 Central Park Avenue
Scarsdale, New York 10583
Attention: Ron W. Tursi
Telephone No.: 914-337-0714
Telefax No.: 914-337-1822


and


TBS Shipping Services Inc.
612 Grassy Sprain Road
Yonkers, New York 10710
USA
Attention: Ferdinand V. Lepere
Telephone No.: 914-961-1000
Telefax No. : 914-779-4724


or in each case to such other person or address as either party may notify in
writing to the other party hereto. Any such notice shall be deemed to have been
received by the party to whom it is addressed (and reference herein to receipt
by any party shall include deemed receipt) in the case of notice sent by courier
upon the expiration of two (2) days after sending, or in the case of notice
given by fax when the sender receives one or more transmission reports showing
the whole of the communication to have been transmitted to the correct fax
machine, or in the case of notice delivered by hand upon delivery.
 
Clause 53. Charter Party Guarantee.
 
(1) Obligations Guaranteed.
 

 
(a)
In consideration of the Commitments of the Owner, the Guarantor hereby
unconditionally and irrevocably guarantees to the Owner, as primary obligor and
not as mere surety (i) the full and prompt payment of all amounts payable by the
Charterer under the terms of this Charter, including but not limited to Charter
Hire; insurance premiums and P&I calls; costs and fees, as the same shall become
due and payable, whether at the stated time for payment thereof, or by
acceleration upon a Charterparty Event of Default; (ii) the full and prompt
payment of any indemnity for loss, claim, expense or liability that the Owner
may suffer or incur by reason of or in connection with this Charter, or the
operation, use or employment of the Vessel; and (iii) the full and prompt
performance and observance by the Charterer of all obligations, undertakings,
covenants and agreements required to be performed and observed by the Charterer
under the terms of this Charter (items (i) through (iii), the “Guarantee
Obligations”).

 

 
(b)
All payments by the Guarantor shall be paid in the lawful currency of the United
States. Each and every default in the payment or performance of the Guarantee
Obligations, shall give rise to a separate cause of action hereunder, and
separate suits may be brought as each cause of action arises.

 

 
(c)
The Guarantor further agrees that the Guarantee Obligations constitute an
absolute, unconditional, present and continuing guarantee of performance and
payment and not of collection, and waives any right to require that any resort
be had by the Owner to (i) any security held by or for the benefit of the Owner
for payment or performance of the Guaranteed Obligations; (ii) the Owner’s right
against any other person, or (iii) any other right or remedy available to the
Owner by contract, applicable law, or otherwise. The Guarantee Obligations are
direct, unconditional and completely independent of the obligations of any other
person or entity, and a separate cause of action or separate causes of action
may be brought and prosecuted against the Guarantor without the necessity of any
other party or previous proceeding with or exhausting any other remedy against
any other person who might have become liable for the Guarantee Obligations or
of realizing upon any security held by or for the benefit of the Owner.

 

 
(d)
The Guarantor shall pay to the Owner all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by the
Owner upon the occurrence of a Charterparty Event of Default under the terms of
this Charter.

 
(2) Guarantee Obligations of Guarantor Unconditional. The Guarantee Obligations
shall be absolute and unconditional and shall remain in full force and effect
until (a) all amounts due or payable under the Charter shall have been paid and
(b) all other sums payable by the Charterer and the Guarantor under this Charter
have been paid in full and, to the extent permitted by law, such Guarantee
Obligations shall not be affected, modified, released or impaired by any state
of facts or the happening from time to time of any event, including, without
limitation, any of the following, whether or not with notice to or the consent
of the Guarantor:
 

(i)  
the invalidity, irregularity, illegality, frustration or unenforceability of, or
any defect in this Charter or any collateral document related hereto;

 

(ii)  
any present or future law or order of any government (de jure or de facto) or of
any agency thereof purporting to reduce, amend or otherwise affect this Charter
or or to vary any terms of payment;

 

(iii)  
the waiver, compromise, settlement, release, extension, change, modification or
termination of any or all of the obligations of (x) the Charterer under this
Charter (except by payment in full of all amounts due or payable under this
Charter) or (y) the Guarantor with respect to the Guarantee Obligations (except
by payment in full of all the Guarantee Obligations hereunder);

 

(iv)  
the failure to give notice to the Guarantor of the occurrence of a Charterparty
Event of Default under the Charter;

 

(v)  
the modification or amendment (whether material or otherwise) of any Guarantee
Obligation under this Charter;

 

(vi)  
the taking of, or the omission to take, any of the actions referred to in this
Charter;

 

(vii)  
any failure, omission, delay, or lack on the part of the Owner to enforce,
assert or exercise any right, power or remedy conferred on the Owner in this
Charter;

 

(viii)  
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement or composition with creditors or readjustment of, or
other similar proceedings affecting the Guarantor or any of its assets;

 

(ix)  
any event or action that would, in the absence of this Clause, result in the
release or discharge of the Guarantor from the performance or observance of any
of the Guarantee Obligations, other than the performance thereof;

 

(x)  
the default or failure of the Guarantor to fully perform any of its Guarantee
Obligations;

 

(xi)  
any other circumstances which might otherwise constitute a legal or equitable
discharge or defense of a surety or a guarantor;

 

(xii)  
the actual or purported assignment of this Charter or of any of the Guarantee
Obligations;

 

(xiii)  
to the extent permitted by law, the release or discharge of the Guarantor from
the performance or observance of any guaranteed obligation, covenant or
agreement contained herein by operation of law;

 

(xiv)  
any limitation on the liability or obligations of the Charterer under this
Charter or any termination, cancellation, frustration, invalidity or
unenforceability, in whole or in part, of this Charter, or any term thereof;

 

(xv)  
the merger or consolidation or any sale, lease or transfer of any or all of the
assets of the Charterer or the Guarantor to any person; or

 

(xvi)  
any other occurrence whatsoever, whether similar or dissimilar to the foregoing.

 
(3) Waiver by Guarantor; Expenses. The Guarantor hereby expressly (a) waives
notice from the Owner of its acceptance and reliance on the Guarantor’s
Guarantee or of any action taken or omitted in reliance hereon, (b) waives
diligence, presentment, demand for payment, protest, any requirement that any
right or power be exhausted or any action be taken against the Charterer or
against any security for the Charterer’s obligations under this Charter, (c)
waives any right to require a proceeding first against the Charterer or to
exhaust any security for the performance of the obligations of the Charterer,
(d) agrees that the liability of the Guarantor shall not be affected or
decreased by any amendment, termination, extension, renewal, waiver,
modification or any, pledge or assignment of this Charter or the rejection or
disaffirmance thereof in any bankruptcy or like proceedings, and (e) agrees that
if any payment under this Charter is rescinded or otherwise must be returned by
the Owner or any assignee thereof for any reason whatsoever, then the Guarantee
Obligations shall continue to be effective or reinstated with respect to such
payment as though the Owner had never received such payment. The Guarantor
agrees to pay all costs, fees, commissions and expenses (including, without
limitation, all court costs and reasonable attorneys’ fees) which may be
incurred by the Owner in enforcing or attempting to enforce the Guarantee
Obligations following any default on the part of the Guarantor hereunder,
whether the same shall be enforced by suit or otherwise. 
 
(4) Other Security. The Owner may pursue its rights and remedies against the
Guarantor notwithstanding (a) any security granted to the Owner under this
Charter; and (b) any action taken or omitted to be taken by the Owner to enforce
any of the rights or remedies with respect to any other security.
 
(5) No Set-off by the Guarantor. No set-off, abatement, recoupment,
counterclaim, reduction or diminution of an obligation, or any defense of any
kind or nature which the Guarantor has or may have with respect to a claim
hereunder, shall be available hereunder to the Guarantor against the Owner.
 


 
[Signature Page Follows]
 


 


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed and delivered as of the date first written above.


BEEKMAN SHIPPING CORP.,
the Charterer




By:  /s/ Christophil Costas      
Name:  Christophil Costas
Title:  Attorney-in-fact
 


RUSHMORE SHIPPING LLC,
the Owner




By: /s/Carol Ann Malinowski
Name: Carol Ann Malinowski
Title: Secretary
 

 
TBS INTERNATIONAL LIMITED,
the Guarantor




By: /s/ Christophil Costas      
Name:  Christophil Costas
Title:  Attorney-in-fact




NOTARIAL CERTIFICATE


STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )


BE IT KNOWN that on this 30 day of January, 2007, personally appeared before me
Christophil Costas, to me known, and known to me to be the person who executed
the foregoing document. Be it further known that said Christophil
Costas produced sufficient proof that he is the Attorney-in-fact of Beekman
Shipping Corp., and that he was duly empowered to execute and deliver the
aforesaid document on behalf of Beekman Shipping Corp. in such capacity.




__/s/_Sonia D. Odom_________________________
Notary Public




NOTARIAL CERTIFICATE


STATE OF CONNECTICUT )
) ss:
COUNTY OF FAIRFIELD )


BE IT KNOWN that on this 30 day of January, 2007, personally appeared before me
Carol Ann Malinowski, to me known, and known to me to be the person who executed
the foregoing document. Be it further known that said Carol Ann
Malinowski produced sufficient proof that he/she is the Secretary of Rushmore
Shipping LLC, and that she was duly empowered to execute and deliver the
aforesaid document on behalf of Rushmore Shipping LLC in such capacity.




_/s/_Sonia D. Odom_________________________
Notary Public




NOTARIAL CERTIFICATE


STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )


BE IT KNOWN that on this 30 day of January, 2007, personally appeared before me
Christophil Costas, to me known, and known to me to be the person who executed
the foregoing document. Be it further known that said Christophil
Costas produced sufficient proof that he is the Attorney-in-fact of TBS
International Limited, and that he was duly empowered to execute and deliver the
aforesaid document on behalf of TBS International Limited in such capacity.




__/s/_Sonia D. Odom_________________________
Notary Public




















SCHEDULE I


A sale of the Vessel pursuant to the exercise of the Call Option by the
Charterer shall, in addition to the provisions of Clause 42, be pursuant to the
terms and conditions of the MOA in the form attached to the Document Appendix as
Exhibit A.


 
SCHEDULE II
 
With bank:  HSBC Bank USA, New York, NY
ABA:   021 001 088
Swift:   MRMDUS33
CHIPS:  0108
Account:  000.301.787
In name of:  DVB Bank America NV
Reference:  For further credit account : 170.000.6320
(Rushmore Shipping LLC)


SCHEDULE III


1. The following documents in the form set forth in the separate Document
Appendix, duly executed by the party(s) thereto, are covered under Clause
28(3)(c):


A.
Manager’s Undertaking (Technical and Commercial), and each document required to
be delivered thereunder;

 
B.
Deletion Letter (undated) with respect to the deletion of the Vessel from the
Bareboat Charter Registry; and

 
C.
Deletion Power of Attorney, duly executed in counterparts (and, if executed by
any party thereto outside of the Republic of the Philippines, duly consularized
before a consulate of the Republic of the Philippines in the jurisdiction of
execution).

 
D.
Insurance Assignment with respect to the Insurances, and Notice of Assignment
thereof.

 
E.
A certificate by the president or secretary of the Technical Manager identifying
and giving the address and other communication details of the ISM Responsible
Person(s) as defined in the ISM Code, and attaching copies of (i) the Document
of Compliance; (ii) the Safety Management Certificate of the Vessels; (iii) such
other ISM documentation as may be requested by the Owner.

 
2. The following is referred to in Clause 28(3)(e)(vii):
 
A. A certificate of each of the Charterer and the Guarantor, in form and
substance satisfactory to the Mortgagee, duly signed on behalf of each by the
president or the secretary (or equivalent officer) thereof, dated as of the date
of the Closing (the statements made in such certificate shall be true on and as
of the date of the Closing), certifying as to:
 
(i) the absence of any amendments to the constitutive documents of such party
since the date of the certificate referred to in Clause 28(3)(d) above;
 
(ii) the absence of any proceeding for the dissolution or liquidation of such
party;
 
(iii) the veracity in all material respects of the representations and
warranties contained in this Charter, and all as though made on and as of the
date of the Closing;
 
(iv) all financial and other information which has been provided in writing by
or on behalf of the Guarantor to the Owner and Mortgagee in connection with the
Charter and Mortgage was true and accurate at the time it was given, there are
no other facts or matters the omission of which would have made or make any such
information false or misleading and there has been no material adverse change in
the financial condition, operations or business prospects of the Guarantor since
the date on which such information was provided.
 
(v) there is: (x) no default on the part of the Charterer under either the MOA
or the Charter; (y) no accrued right of any party thereto to terminate under
either the MOA or the Charter; (z) no dispute or claim, either asserted or
unasserted, by the Charterer under either the MOA or the Charter.
 




 

